         Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 1 of 76




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER BISTRIAN,                                               :
          Plaintiff,                                          :
                                                              :
        v.                                                    :        CIVIL ACTION NO. 08-3010
                                                              :
WARDEN TROY LEVI, et al.,                                     :
         Defendants.                                          :


                                              ADJUDICATION

Rufe, J.                                                                                      August 21, 2020

        Nearly fourteen years ago, Plaintiff Peter Bistrian, a pretrial detainee in the Secure

Housing Unit at the Federal Detention Center in Philadelphia, was brutally attacked by a fellow

inmate armed with a contraband razor. His attacker, Aaron Taylor, had been placed in the SHU

for assaulting two other inmates with a razor weapon just a few months earlier. While in the

SHU, Taylor continued to receive razors for shaving. He kept one of them and fashioned it into a

weapon, which he smuggled into the recreation area. At the end of the recreation period, Taylor

waited until Plaintiff was handcuffed to be escorted back to his cell and could not defend

himself. Then Taylor attacked him, slashing him repeatedly with the razor weapon. 1 When

correctional officers were unable to stop the assault by the usual means—pepper spray—they

resorted to deploying a munitions device, which rolled under Plaintiff and exploded beneath his

lower back.

        Plaintiff sued the United States pursuant to the Federal Tort Claims Act, alleging that the

correctional staff of the Federal Detention Center negligently failed to protect him from the




1
 Taylor was convicted of one count of assault with a deadly weapon, 18 U.S.C. § 113(a)(3), for the attack. See Trial
Tr. [Doc. No. 201], at 40–41, United States v. Taylor, Crim. No. 07-0288 (E.D. Pa. Dec 3, 2010).
               Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 2 of 76




attack by Taylor.2 The claim was tried to this Court, which now makes the following findings of

fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52(a).

     I.        FINDINGS OF FACT

                  A. Events Preceding the Taylor Attack

          1.     Plaintiff Peter Bistrian was detained at the Federal Detention Center (“FDC”) in

                 Philadelphia from 2006 to 2008 pending trial on charges of wire fraud. 3 He eventually

                 pled guilty to those charges.4

          2.     Plaintiff was placed in the Secure Housing Unit (“SHU”) in January 2006 for violating

                 telephone regulations.5

          3.     On June 30, 2006, Plaintiff was placed in a recreation area with inmates Steve

                 Northington, Jelani Lee, and Terry Walker, among others. Northington, Lee, and

                 Walker assaulted Plaintiff, badly beating him.6

          4.     As a result of the Northington assault, Plaintiff sustained a cracked or broken rib and

                 several broken or chipped teeth; experienced hearing problems; and urinated blood for

                 several days.7



2
  Plaintiff also brought failure-to-protect claims against a number of individual officers of the Federal Detention
Center pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
based on a separate in-custody assault by different perpetrators. The Bivens and FTCA claims were bifurcated, Doc.
No. 259, and the Bivens claims were tried to a jury, which found all the defendants not liable, Doc. No. 394. At the
beginning of the bench trial on the FTCA claim, the parties stipulated to the “wholesale” admission of the record
from the Bivens trial. Trial Tr. July 25, 2019, at 15–16. All of the testimony and evidence from the Bivens trial is
therefore part of this trial record. To avoid confusion, Defendant’s exhibits from the Bivins trial are marked ‘D’ and
Government’s exhibits from the FTCA trial are marked ‘G.’
3
    Bistrian Test., Trial Tr. July 9, 2019, at 44–45; Bistrian Test., Trial Tr. July 10, 2019, at 171.
4
    Bistrian Test., Trial Tr. July 9, 2019, at 44.
5
    Id. at 45.
6
 Bistrian Test., Trial Tr. July 10, 2019, at 90–92; P-43. The Northington assault was the subject of Plaintiff’s
aforementioned Bivens claims.
7
    Bistrian Test., Trial Tr. July 10, 2019, at 8.

                                                               2
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 3 of 76




       5.      Plaintiff also sustained a serious injury to his left shoulder, which may have been

               dislocated in the assault.8

                  B. Razor Policy

       6.      The Bureau of Prisons (“BOP”) directs its correctional and detention facilities to adopt

               post orders to give specific instructions and guidance to staff on a variety of issues. 9

       7.      Bureau of Prisons Program Statement 5500.11, dated October 10, 2003, provides high-

               level general guidance to BOP facilities on a number of subjects and instructs that

               “[w]ritten procedures outlining and directing staff response should be prepared and

               included in the appropriate post orders.” 10

       8.      In 2006, the FDC had implemented certain policies and procedures governing the

               distribution and collection of razors in the SHU, among other subjects, which were set

               forth in written Program Statements, Post Orders, and Special Instructions. Program

               Statements, Post Orders, and Special Instructions implement BOP policy. 11

       9.      A SHU Post Order in effect in 2006 contained a written policy governing razors in the

               SHU. It required officers to keep careful track of which inmates received a razor, to

               collect razors within 10 minutes after distributing them, and to inspect razors upon

               collection to ensure they had not been tampered with:

                  Officers are required to account for all razors utilized during the day. Razors
                  will be inventoried via bin card to insure accountability.




8
    Bistrian Test., Trial Tr. July 9, 2019, at 91; P-43 at 9.
9
    P-28 at 19.
10
     Id. at 1, 19.
11
     Vanyur Test., Trial Tr. Aug. 13, 2019, at 82–83, 105–06.

                                                                3
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 4 of 76




                  Officers will place a razor sign on the cell door of any inmate being issued a
                  razor. Inmates will have 10 minutes to shave and return the razor. Officers
                  will inspect the razor upon return to insure the blade is still intact. 12

       10.       Officers were to issue one razor per inmate.13 Pursuant to the Post Order, the officer

                 distributing razors was required to place a magnet labeled with either the number “1” or

                 “2” on each cell door to indicate how many razors were distributed to that cell. (Two

                 razors could be distributed to a single cell shared by two inmates who both requested to

                 shave.)14

       11.       SHU officers kept a logbook in which they recorded the name and cell number of each

                 inmate who received a razor on a given day, the time the razor was distributed and

                 collected, as well as the number of razors distributed and collected. 15

       12.       Inmates sometimes manage to obtain and conceal contraband, including razor blades, in

                 creative ways.16

       13.       For example, Officer Patrick Griffiths—one of the SHU officers in charge of

                 distributing razors to inmates in 200617—testified that inmates would remove a razor

                 blade from its safety handle, cut out part of a foil packet of ramen noodles the shape

                 and size of the blade, and replace the blade with the silver foil cutout, so that the

                 correctional officer collecting the razor would not notice that the blade was missing

                 from the handle.18


12
  P-305 at 7; see P-310 at 120–121 (explaining the requirements for distributing and collecting razors, including the
ten-minute time frame).
13
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 8–9; see P-305 at 7.
14
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 9.
15
     P-112; P-303; P-304.
16
     Gravette Test., Trial Tr. July 26, 2019, at 49; Griffiths Test., Trial Tr. Aug. 20, 2019, at 7.
17
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 8.
18
     Id. at 7.

                                                               4
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 5 of 76




       14.    The likely purpose of the ten-minute razor policy was to limit the opportunity of

              inmates to conceal a razor blade using this or other methods.

       15.    FDC officers routinely disregarded the policy requirements governing razors.

       16.    The razor log for the relevant period shows that officers frequently failed to collect

              razors within 10 minutes of distributing them.19

       17.    Additionally, other razor log entries implausibly record that dozens of razors were

              given out and/or collected in the same minute. For example, the entries for July 16,

              2006, purport to show that a single SHU officer distributed thirty razors to thirty

              inmates in their cells at precisely 4:10 PM, and that the same officer collected all thirty

              razors exactly ten minutes later at 4:20 PM.20

       18.    This pattern suggests that SHU officers often made inaccurate records of their

              distribution and collection of razors, perhaps after the fact, so as to create the

              appearance that they had distributed and collected razors on that day in compliance

              with policy when, in fact, they had not.

       19.    The apparent falsification of some entries so as to create the appearance that razors

              were collected exactly ten minutes after distribution also suggests that SHU officers

              were aware of a requirement that razors be collected within ten minutes, even if they

              did not always comply with it.21



19
     See, e.g., P-303 at 14–17.
20
  Id. at 11–12. The process of distributing razors involved going around to each cell, asking each inmate if they
wanted a razor, and providing the razor if requested. The Court does not find it plausible that thirty razors could be
handed out in one minute; rather, Officer Griffiths likely used an approximate time, which he filled in after handing
out all of the razor blades. See also, e.g., id. at 12–13 (recording that Officer Griffiths purportedly distributed
twenty-five razors at exactly 7:15 PM and collected all twenty-five at exactly 7:25 PM); id. at 16–17 (recording that
Officer Griffiths purportedly distributed twenty-eight razors at exactly 4:45 PM and collected all twenty-eight at
exactly 6:00 PM).
21
     See, e.g., id. at 10–12.

                                                          5
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 6 of 76




       20.    A SHU Post Order in effect in 2006 contained a written policy governing searches of

              inmates’ cells, or “shakedowns.” It provided:

                  Searches of housing areas are conducted primarily to uncover contraband,
                  maintain sanitation standards and eliminate fire and safety hazards. Inmates
                  will be removed from the area before starting a search. Particular attention
                  should be paid to beds, bedding, chairs and other areas which could be used
                  to conceal contraband. Searches will be logged in the shakedown log located
                  at the Officer’s station.22

       21.    If an inmate refused to return a razor, a shakedown would be conducted in accordance

              with that procedure—removing the inmate from the cell, searching the inmate, and then

              searching the empty cell.23

                  C. Aaron Taylor Obtains and Conceals a Razor

       22.    On July 1, 2006, FDC inmate Aaron Taylor assaulted two fellow inmates with a razor

              blade while housed in the general population. 24

       23.    As a result of that razor blade attack, Taylor was placed in the SHU from August to

              October of 2006.25

       24.    Despite Taylor’s recent history of violent misconduct with razors, he continued to

              receive razors in the SHU with no additional restrictions beyond those applied to all

              SHU inmates (and routinely disregarded).26 He was not placed on “razor restriction,”

              which would have either prevented him from receiving razors altogether or limited him




22
     P-305 at 11.
23
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 10–11.
24
     P-51 at 5.
25
     Gravette Test., Trial Tr. July 26, 2019, at 12.
26
  Knox Test., Trial Tr. Aug. 12, 2019, at 185–94. Captain Knox rather implausibly testified that Taylor’s access to
razors was not restricted, even after he attacked two inmates in general population with a razor and then refused to
return a razor once he was placed in the SHU, because FDC personnel including himself were concerned about
violating Taylor’s rights as an inmate. Id.

                                                           6
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 7 of 76




              to shaving in the presence of a correctional officer.27 Placing an inmate with Taylor’s

              profile on razor restriction would have been accepted, standard practice within the

              Bureau of Prisons.28

       25.    On August 22, 2006, the razor log reflects that Taylor received at least one razor and

              refused to return it.29

       26.    According to the razor log entry for August 22, 2006, Officer Griffiths distributed

              razors around 6:30 PM and collected them around 9:30 PM, meaning that inmates were

              left with the razors they received for approximately three hours—two hours and fifty

              minutes more than the maximum time permitted under SHU policy. 30

       27.    That three-hour interval directly violated the razor policy that, if followed, would have

              drastically limited Taylor’s opportunity to remove the razor from its safety handle and

              conceal it.

       28.    According to Officer Griffiths, when an inmate refused to return a razor, he would

              typically “step off the range of the [SHU]” in order to notify the Operations

              Lieutenant.31




27
  Id. at 194–97; see also Gravette Test., Trial Tr. July 26, 2019, at 21–23; Griffiths Test., Trial Tr. Aug. 20, 2019, at
55.
28
  See Gravette Test., Trial Tr. July 26, 2019, at 21–25 (opining that the failure to restrict Taylor’s access to razors
was a violation of “customs and practices, and sound correctional management”); but see Knox Test., Trial Tr. Aug.
12, 2019, at 194–97.
29
  P-303 at 38. The razor log entry for this day does not contain a column indicating the number of razors distributed
and collected.
30
     Id.
31
  Griffiths Test., Trial Tr. Aug. 20, 2019, at 20 (“I don’t specifically remember this incident, but in common
practice, if this did happen, I would step off the range of the special housing unit to make contact with other staff
members, including the lieutenant, to let them know what was going on.”).

                                                           7
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 8 of 76




       29.        FDC officers testified that it is common practice for inmates to flush weapons down the

                  toilet if they believe their cell is going to be searched. No correctional officer remained

                  by the cell to see if Taylor flushed the toilet.32

       30.        The August 22, 2006 razor log entry notes that a “shakedown [was] conducted” with

                  “neg[ative] results,”33 meaning that Taylor’s person and his cell were searched but the

                  razor was not recovered.34

       31.        Taylor was written up for two disciplinary infractions in connection with this incident,

                  but was not written up for possessing a weapon, because “the razor was not present,” as

                  correctional officers assumed “he flushed the razor.” 35

       32.        Taylor testified to a different sequence of events that led him to possess the razor he

                  used to attack Plaintiff. He testified that he obtained that razor when a correctional

                  officer accidentally distributed two razors to him, thinking he had distributed only one.

                  When the officer came to collect one razor from Taylor, he testified, he returned one as

                  requested and silently kept the other.36

       33.        Although parts of Taylor’s testimony were lucid, forthright, and credible, his account of

                  how he came to possess the razor was muddled and appeared to confuse several

                  different incidents Taylor recalled from his time in the SHU.

       34.        For example, Taylor claimed to recall two separate incidents in which he and a

                  correctional officer disputed how many razors he had been given. In one of those



32
     Id. at 20–22, 36–37.
33
     P-303 at 38.
34
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 10–11.
35
     Id. at 22.
36
     Taylor Test., Trial Tr. Aug. 12, 2019, at 27–29.

                                                             8
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 9 of 76




              incidents, Taylor testified that the officer mistakenly gave him two razors and collected

              only one, not realizing that Taylor had received and retained the other. In the other, the

              August 22, 2006 incident recorded in the razor log, Taylor testified that the officer gave

              him only one razor, but mistakenly believed he had given him two and wrote him up for

              refusing to return one of them.37

       35.    Observing this portion of Taylor’s testimony, the Court’s impression was that Taylor

              was either confusing the supposed incident in which he received two razors and

              returned one with the August 22, 2006 incident, or making up the former incident

              entirely. This impression is bolstered by the razor log entry for August 22, 2006, which

              contains no suggestion that SHU officers believed Taylor was given two razors and

              returned only one. Instead, the entry merely reflects that Taylor refused to return the

              razor he was given.38

       36.    The Court finds that Taylor most likely came to possess the razor he ultimately used to

              attack Plaintiff when he retained the razor he was given on August 22, 2006.

       37.    Correctional officers conducted a cursory and careless search of Taylor’s person and

              cell after he refused to return the razor on August 22, 2006, because they assumed—

              and, perhaps, hoped—that Taylor had flushed the razor down the toilet.

       38.    Officer Griffiths testified that inmates “could easily flush a razor” and often did so to

              avoid being written up for refusing to return a razor.39



37
     Id. at 26–29.
38
  Taylor also testified that he only took razors on two occasions during this time period—once on August 22, and
once on the day of the supposed double-razor incident. Taylor Test., Trial Tr. Aug. 12, 2019, at 30–31. But the razor
log reflects that in late August 2006 alone, Taylor also received razors on August 24, August 29, and August 31. P-
303 at 40, 44, 45.
39
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 20.

                                                          9
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 10 of 76




       39.        Officer Griffiths also testified that the reason Taylor was not written up for a razor

                  infraction in this case, but rather for “refusing to obey an order from a staff member”

                  and for “insolence toward a staff member,” was that “the razor was not present”

                  because “he flushed the razor.”40

       40.        Other than Officer Griffiths’s testimony, the only evidence in the record substantiating

                  that any search was made is a terse note on the razor log indicating that Taylor “did not

                  return” a razor and that a “shakedown [was] conducted.” 41 If a “shakedown”—that is, a

                  search of Taylor’s person and cell—had been conducted, policy required that the search

                  be recorded in the search log.42 No search of Taylor or his cell was recorded on the

                  search log.43

       41.        The search conducted, if any, was not memorable to Taylor, as he testified that he could

                  not remember if a search was done at all while he had the razor. 44

       42.        Importantly, when asked how he managed to maintain possession of the razor weapon,

                  Taylor explained, “I just kept it with me in the cell. That’s how I was able to maintain

                  it.”45 The Court finds this straightforward response credible.




40
     Id. at 22.
41
     P-112 at 15.
42
     P-305 at 4; Gravette Test., Trial Tr. July 26, 2019, at 15–16.
43
   Gravette Test., Trial Tr. July 26, 2019, at 15–16; see also P-120 at 189–90. Officer Griffiths testified that a
“special” search like this one, not conducted in the regular course, would be documented in the razor log and
incident report, not in the search log, but that testimony contradicts both the written policy and the testimony of
Plaintiff’s expert on BOP policy and practice, as well as Captain Knox’s acknowledgement that a “shakedown” of
an inmate’s cell should have been recorded in the search log. See P-305 at 4; Gravette Test., Trial Tr. July 26, 2019,
at 15–16; Knox Test., Trial Tr. Aug. 12, 2019, at 200–01.
44
     Taylor Test., Trial Tr. Aug. 12, 2019, at 19.
45
     Id. at 18.

                                                             10
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 11 of 76




       43.    Indeed, Taylor testified that there was no need to devise a clever scheme for concealing

              the razor from correctional officers. 46

       44.    In view of all the evidence, the Court does not find persuasive the government’s

              argument that this was a case of such great inmate ingenuity that even the most

              thorough search protocols could not have turned up the razor weapon. 47

       45.    Instead, the correctional officers were hasty in their search, assuming the razor had

              been flushed, or did not conduct a search at all.

       46.    Alternatively, it is possible, though not likely, that Taylor came to possess the razor he

              ultimately used to attack Plaintiff when a correctional officer inadvertently gave him

              two razors and believed there was only one to collect. 48

       47.    There is no question that the razor used to attack Plaintiff was issued to Taylor by the

              FDC.




46
   Taylor Test., Trial Tr. Aug. 12, 2019, at 18–19 (“How was I able to keep it? . . . You said, how was I able to keep
it? . . . I just kept it with me in the cell. That’s how I was able to maintain it.”). Taylor did not mention any hole that
he had dug out of a wall or any complicated manner of concealing the weapon in a body cavity. Although he was not
specifically asked if he did these particular things, a description of such a hiding place, if it existed, would have been
the obvious explanation for how he managed to maintain the weapon, and the Court finds the fact that he did not
mention any is strong evidence that it was not concealed in a body cavity, in a hole he dug in the wall, or in any
other manner described by the United States as an explanation for why they failed to find it.
47
     See United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶ 11.
48
  Although the Court finds this scenario somewhat less plausible, the incident report written after Taylor refused to
return a razor on August 22 does lend a measure of credence to the two inverse razor incidents Taylor claimed to
return. The incident report notes that Officer Griffiths believed Taylor and his cellmate had each been issued a razor,
and when he returned to collect them, Taylor handed back only one, insisting that Officer Griffiths had only given
him one. See P-58. This could suggest that Taylor also correctly remembered that on another occasion, he was given
two razors and only one was collected. Ultimately, regardless of how and when he obtained the razor, the fact
remains that the FDC failed to collect a razor from Taylor, allowing him to fashion the weapon he used to attack
Plaintiff.

                                                           11
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 12 of 76




                   D. SHU Inmate Search Policy

       48.    SHU policies and procedures in effect in 2006 required that inmates be pat-searched

              and searched with a hand-held metal detector each time they left their cells to be

              escorted to the recreation area.49

       49.    BOP policy required officers conducting searches of inmates with a hand-held metal

              detector to thoroughly check body cavity areas where contraband could be hidden:

                   When using the hand-held metal detector, staff must closely check body
                   cavity areas, i.e., mouth, nose, ear, rectum, and vagina.50

       50.    At least some FDC officers appear to view these searches as essentially useless. In

              particular, Officer Griffiths and Captain Knox were skeptical that the wands had the

              sensitivity to detect razor blades through flesh—that is, if the razor blade were

              concealed in a body cavity or behind an inmate’s genitals, they believed the wand

              would not detect the razor.51 Taylor, too, volunteered his belief that the metal detecting

              wands “don’t pick up razors.”52

       51.    On the other hand, Officer Griffiths explained that the metal detecting wands used at

              the FDC were effective even through several layers of clothing, and that he would not

              expect clothing to have any “impact” on their effectiveness. 53




49
  P-305 at 2 (“All inmates will be pat searched upon exiting their cell for any reason, no exceptions.”); P-28 at 14
(“Upon departing to and returning from outside recreation, inmates will be screened with a hand-held metal
detector.”); Gravette Test., Trial Tr. July 26, 2019, at 25, 81–82; Knox Test., Trial Tr. Aug. 12, 2019, at 150–51; G-
16 at 11; see also Griffiths Test., Trial Tr. Aug. 20, 2019, at 33 (testifying that conducting a pat-search and wand-
search upon escorting an inmate out of his cell was not discretionary, but that the decision whether to conduct a strip
search was discretionary).
50
     P-28 at 11.
51
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 43; Knox Test., Trial Tr. Aug. 12, 2019, at 140–41.
52
     Taylor Test., Trial Tr. Aug. 12, 2019, at 20.
53
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 44.

                                                             12
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 13 of 76




       52.    BOP policy required officers conducting pat-searches of inmates to follow proper

              procedure for maximum effectiveness:

                   The pat search is used more often than other searches and must be performed
                   properly to be effective. Before starting a pat search, the inmate will remove
                   the contents from all pockets and any head gear. The head gear and personal
                   effects removed will be inspected after removal. 54

       53.    Additionally, the general FDC Philadelphia Post Order in effect in 2006 prescribed a

              specific sequence for all officers conducting pat-searches:

                   Pat searches should be conducted by staff from behind the inmate in order to
                   give staff an advantage in terms of protecting themselves. Before starting this
                   type of search, the inmate should remove the contents of his pockets and
                   remove his cap. The cap and personal effects removed from his pockets
                   should be inspected, then the complete search should be conducted as
                   follows:

                    A. Have the inmate face away from you with arms extended and his feet
                       apart at least twelve inches.

                    B. Use both hands and start at the back of the head, follow a direct course
                       across the back of the arms to the hands, then across the front of the
                       arms to the shoulders.

                    C. Return your hands to the original starting position and cover the
                       shoulders, back and sides to the belt line. Search the belt line, metal tip,
                       pockets, and chest area.

                    D. From the back at the waistline, proceed down the back and sides of the
                       legs to the shoe tops.

                   Check the shoe tops, trouser cuffs, socks and inside of the legs well up to the
                   groin.55

       54.    In addition to the razor log, FDC policy required the maintenance of a separate “search

              log” used to track when and where searches were conducted in a particular housing


54
     P-28 at 10.
55
  P-306 at 22; see also Griffiths Test., Trial Tr. Aug. 20, 2019, at 13–16 (explaining how he conducts a pat-search
and noting that even when an inmate was wearing a jumpsuit, which did not have a defined belt line, officers would
“still check” the inmate’s belt line area “anyway”).

                                                        13
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 14 of 76




              unit.56 The retention of a razor by an inmate would have triggered a search of the

              inmate’s person and cell. 57 That search was required to be recorded in the search log. 58

       55.    In the SHU, inmates were rotated to a new cell approximately every three weeks to

              minimize the risk that an inmate might create a place to hide contraband. 59 Each time

              this rotation occurred, SHU policy dictated that both the empty cell and the inmate be

              searched to prevent the transportation of contraband to a new cell or the transfer of

              contraband to the cell’s new occupant. 60

       56.    FDC officers routinely disregarded the policy requirements governing searches.

       57.    Plaintiff testified that inmates “never really got pat searched” before being escorted to

              the recreation area.61

       58.    While the government took the position in this case that the policies governing inmate

              searches were invariably followed,62 Officer Jezior, who testified in the Bivens trial in

              this case, previously testified in another case that the required search procedures were



56
     Gravette Test., Trial Tr. July 26, 2019, at 15–17; see also P-305 at 4, 11.
57
     Gravette Test., Trial Tr. July 26, 2019, at 15–17.
58
     Id.
59
   Knox Testimony, Trial Tr. Aug. 12, 2019, at 144. Although one would expect, under this policy, that Taylor’s cell
would have been rotated at least twice between mid-August and mid-October, only one cell rotation is evident from
the record. Taylor was moved from cell 821 to cell 823 sometime between September 26 and October 3. See G-24 at
5, 7 (logging searches of Taylor’s cell).
60
   G-24 at 5, 7. The government points out that the razor log and search log document multiple searches of Taylor’s
cell during the relevant period—specifically, on August 22 (the day Taylor refused to return a razor), September 21,
September 26, October 3, and October 11, the day before the assault. See United States’ Proposed Findings of Fact
and Conclusions of Law [Doc. No. 484] ¶ 27. Far from allaying concerns about how these searches were conducted,
however, this series of searches—and especially the search on October 11—further calls into question the care and
thoroughness of the SHU officers in following search policy. Regardless of how or when Taylor obtained the razor
he used to attack Plaintiff, he almost certainly had it by October 11, the day before the assault. Indeed, he must have,
because the razor log shows that razors were offered to SHU inmates on October 10 and again on October 13, but
not on October 11 or 12. P-303 at 74. By October 11, therefore, Taylor must have already had the razor he used to
attack Plaintiff the following day, yet the October 11 search did not locate it.
61
     Bistrian Test., Trial Tr. Aug. 7, 2019, at 49–50.
62
     See, e.g., United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶ 6.

                                                             14
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 15 of 76




              not always followed because of “shortage of staff, carelessness of officers, people being

              in a rush.”63 Officer Jezior further testified that there were “certain staff who take

              shortcuts.”64

       59.    As a result of the routine failure to adhere to the written search policies, inmates were

              often able to bring items hidden on their person to the recreation area for trading with

              other inmates or for other illicit purposes.65

                   E. Taylor Fashions a Razor Weapon and Brings It to the Rec Pen

       60.    At some point after August 22, Taylor fashioned a weapon from the plastic safety razor

              by popping the blade out of the handle and then reattaching the exposed blade to the

              handle with a sticky label from a deodorant cannister. 66

       61.    The exact size of the razor weapon remains unknown because the United States

              destroyed it.67 The only available photographs of the weapon have no scale comparison

              that could indicate size,68 and although the materials Taylor used to fashion the weapon

              give some approximate sense of its dimensions, even Officer Griffiths—the SHU

              officer in charge of handing out razors to inmates, who was intimately familiar with the

              particular kind of razor in question—spontaneously noted that he could not gauge the

              weapon’s size without any scale indicator. 69


63
     P-310 at 117.
64
     Id. at 131.
65
     Bistrian Test., Trial Tr. Aug. 7, 2019, at 49–50.
66
     Taylor Test., Trial Tr. Aug. 12, 2019, at 17–18.
67
  Both the razor weapon and the stun munition deployed during the assault were preserved as evidence in
anticipation of Taylor’s criminal prosecution. Both were destroyed in 2015, many years after this litigation began
and after a letter from Plaintiff requesting that all exhibits from Taylor’s criminal trial be preserved and produced.
Memorandum Opinion [Doc. No. 459] at 25–31.
68
     See P-167 at 10.
69
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 41–42.

                                                           15
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 16 of 76




       62.    Based on the available photographs and the general agreement about the materials used

              to fashion the weapon, it might have been anywhere from about four inches long by one

              inch wide to about seven inches long by two inches wide. 70 The thickness of the

              weapon is unclear from photographs, but because it was fashioned from the handle of a

              plastic safety razor, it was not flat.71

       63.    In the weeks and months that followed the August 22 incident, other SHU personnel

              continued to be concerned that Taylor was holding onto a razor.

       64.    For example, on September 22, 2006, FDC physician Dr. Gary Reynolds, MD, made a

              notation in Taylor’s file stating that “custody staff expressed ongoing concern that

              [Taylor] continues to possess a concealed weapon.”72

       65.    On September 27, 2006, Dr. Reynolds added a notation that Taylor could not receive

              medical treatment until “any and all potential threats to staff are eliminated.” 73


70
     See P-167 at 10.
71
   See id.; Taylor Test., Trial Tr. Aug. 12, 2019, at 17–18. Taylor’s testimony was that the weapon was fashioned
from the blade and handle of a plastic safety razor; there was also speculation that the blade could have been
attached to a toothbrush, which would likely have been even longer. See Knox Test., Trial Tr. Aug. 12, 2019, at
198–99.
72
     P-284 ¶ 5; see also Gravette Test., Trial Tr. July 26, 2019, at 20–21.
73
  P-284 ¶ 6. As a physician at the FDC, Dr. Reynolds “regularly entered information concerning an inmate for
whom I was providing or was asked to provide medical services in the medical record for that inmate maintained by
the Federal Detention Center.” Id. ¶ 7.
The government asks the Court to find that any possibility that Taylor might still have had the razor he received on
August 22 as of late September was eliminated when SHU officers searched Taylor’s cell on September 26, see G-
24 at 5, and the government points to Dr. Reynolds’s final notation from later in the day on September 27, 2006, that
he was “assured by custody [staff that] inmate no longer poses a threat,” P-284 ¶ 6. See United States’ Proposed
Findings of Fact and Conclusions of Law [Doc. No. 484] ¶ 28. This does not accord with the evidence. For one
thing, Dr. Reynolds’s earlier notation on September 27—that Taylor could not be examined by medical staff until
the threat was eliminated—was also made after the September 26 search, suggesting that the September 26 search
did not eliminate the threat, at least in Dr. Reynolds’s judgment. Moreover, both notations—the September 22
notation and the September 27 notation—were made after staff had already purportedly searched Taylor’s cell on
two prior occasions, first on August 22, the day he refused to return the razor, see P-303 at 38, and again on
September 21, see G-24 at 4. See P-284 ¶¶ 5, 6. If the August 22 “shakedown” and the September 21 search were
insufficient to assure custody staff and Dr. Reynolds that Taylor no longer had a weapon, it is unclear why the
September 26 search would have provided that assurance, and the government does not explain what, if anything,
was different about the September 26 search.

                                                             16
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 17 of 76




       66.       On September 28, 2006, Dr. Andrea Boardman, Ph.D., the chief psychologist for the

                 FDC, spoke to Taylor regarding an accusation he had made against another FDC

                 psychologist. Dr. Boardman noted Taylor’s “history of unprovoked violence” as well as

                 “staff perceptions that he may be mentally ill.”74

       67.       On October 6, 2006, Dr. Boardman placed Taylor on “psych alert” status, based on

                 Taylor’s history of recent violence and indications of paranoia, racial preoccupation,

                 and sexually inappropriate actions toward female staff.75

       68.       Correctional officers were given a list of all inmates on psych alert status. 76

       69.       Plaintiff testified that sometime after he returned from the hospital, Officer Griffiths

                 admitted to him that “the entire staff knew that Aaron Taylor had a razor and nothing

                 was done about it. He shouldn’t have been out there with you.” 77

       70.       The Court finds that testimony particularly credible, as it accords with the above-noted

                 FDC records showing that two FDC medical professionals on two separate occasions

                 within weeks before to the razor attack had expressed their concern that Taylor was

                 dangerous and/or potentially armed with a razor.

       71.       The Court cannot conclude that it was impossible to find the razor weapon in this case,

                 given its approximate size and the length of time—nearly two months—that it would

                 have been in Taylor’s possession before the assault. A proper search in compliance

                 with FDC and SHU policy at the time would have uncovered the razor, but no policy-

                 compliant search was made.


74
     P-49 at 8.
75
     Id. at 3.
76
     Knox Test., Trial Tr. Aug. 13, 2019, at 36.
77
  Bistrian Test., Trial Tr. Aug. 7, 2019, at 52–53. Officer Griffiths denied making this statement. Griffiths Test.,
Trial Tr. Aug. 20, 2019, at 30–31.

                                                          17
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 18 of 76




       72.    After conducting a cursory “shakedown,” SHU officers compounded their carelessness

              by missing a second opportunity to find and confiscate the razor weapon—the required

              pat- and wand-search before escorting Taylor to recreation.

       73.    On October 12, 2006, Plaintiff and Taylor were placed in the same “rec pen” in the

              SHU recreation area.78

       74.    No direct evidence was presented that suggested that correctional officers made a

              proper search of Taylor before escorting him to the rec pen in compliance with the

              policy that all SHU inmates be pat-searched and metal-detected before taking

              recreation. Instead, the government relied on the testimony of FDC witnesses that the

              search policy was invariably followed at the FDC and argued that there was no reason

              to believe it had not been followed in this instance. 79

       75.    On the contrary, however, the only available direct evidence—Taylor’s testimony—

              suggested that he was not properly searched in compliance with the applicable policy.

       76.    The weapon would not have laid flat under Taylor’s clothing; the plastic handle of the

              safety razor would have made a detectable bulge.

       77.    Taylor testified that he recalled being pat-searched, but that the pat-search was

              insufficient to detect the razor weapon through his several layers of prison-issued

              clothing.80



78
  Bistrian Test., Trial Tr. Aug. 7, 2019, at 23–24. The “recreation area” or “recreation yard” contained several
smaller enclosed spaces where one or more SHU inmates were permitted to take their daily hour of recreation.
Bistrian Test., Trial Tr. July 10, 2019, at 223.
79
  See Knox Test., Trial Tr. Aug. 12, 2019, at 151–52 (testifying that, in his regular review of video surveillance of
officers escorting SHU inmates to recreation, Captain Knox had never observed an officer failing to follow the
search policy and that he “hope[d]” that the policy was followed on every such occasion); Griffiths Test., Trial Tr.
Aug. 20, 2019, at 34 (testifying that it was Officer Griffiths’s “practice” to pat-search and wand-search every inmate
before taking them to recreation, but that he could not speak to the practices of other officers).
80
     See Taylor Test., Trial Tr. Aug. 12, 2019, at 19–20.

                                                            18
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 19 of 76




       78.        When Taylor was asked whether he was wand-searched, he initially responded, “no,”

                  and later added that although he could not definitely recall, he did not think he had

                  been.81

       79.        On the subject of how Taylor got the razor weapon from his cell to the rec pen, Taylor

                  testified:

                    Q: Okay. And on the day of the attack, how were you able to get this razor
                    weapon from your cell to the rec pen?
                    A: I put it inside my drawers.
                    Q: And so was that then sort of like on top of your buttocks and under your –
                    under what, your jumpsuit?
                    A: Yeah, in the front though.82

       80.        Taylor expanded on this testimony in another exchange:

                    Q: So the razor weapon, as I understand it, was in your front under your boxer
                    shorts?
                    A: Yeah.
                    Q: And this was below your waist, at your waist?
                    A: Below my waist.83

       81.        There was no evidence beyond pure speculation that Taylor concealed the weapon

                  behind his genitals or in any body cavity. 84

       82.        Taylor’s agreement with counsel’s characterization that the weapon was “on top of” his

                  buttocks and underneath his clothing, but “in the front,” suggests that the weapon was

                  toward the top of his boxer shorts. 85 Additionally, because Taylor was wearing prison-

                  issued boxer shorts rather than a tighter kind of undergarment, the weapon was most




81
     Id.; see also id. at 24.
82
  Id. at 19. The Court asked a clarifying question to determine that by “drawers” Taylor meant “underwear,” and
specifically “boxer shorts.” Id. at 21.
83
     Id. at 21.
84
     See, e.g., Knox Test., Trial Tr. Aug. 12, 2019, at 199.
85
     Taylor Test., Trial Tr. Aug. 12, 2019, at 19.

                                                               19
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 20 of 76




              likely placed in the waistband; otherwise it would have fallen through to his pant leg,

              where it would certainly have been detected, as Officer Griffiths observed. 86

       83.    Taylor testified that the reason the razor weapon was not detected was that he “had a lot

              of clothes on,” including a “bigger jumpsuit and drawers” and a “t-shirt.” 87 According

              to Taylor, then, it was his clothing—not any clever system of hiding the razor behind

              his genitals or in a body cavity—that concealed the weapon from detection.

       84.    Although the Court would have preferred that Taylor had been asked exactly where in

              his “drawers” he concealed the razor weapon, the Court finds that it was not placed

              under or behind his genitals, an area officers were forbidden to pat-search. Rather,

              Taylor most likely stuck the weapon in the waistband of his boxer shorts, with the

              waistband securing the weapon in place and the length of the weapon hanging down

              inside the boxer shorts.

       85.    The Court finds that Taylor was not wand-searched. A proper wand-search would most

              likely have detected the razor weapon in that spot.

       86.    The Court finds that Taylor was not properly pat-searched. A proper pat-search would

              most likely have detected the razor weapon in that spot.

       87.    FDC policy required correctional officers to “[s]earch the belt line” of an inmate in the

              course of a pat-search.88




86
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 40.
87
     Taylor Test., Trial Tr. Aug. 12, 2019, at 20.
88
     P-306 at 22.

                                                        20
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 21 of 76




       88.        Officer Griffiths testified that correctional officers were supposed to, and generally did,

                  search the “belt line”—that is, the waist area—of an inmate even if he was wearing a

                  jumpsuit, which lacks a defined belt line. 89

       89.        Officer Griffiths demonstrated what a policy-compliant pat-search should look like. He

                  explained that a pat-search is “very systematic. We start from top to bottom. We’re

                  going to try to look – any seams in their clothing, anything we think could be some

                  place to conceal something.”90 After demonstrating the search of the collar, shoulder,

                  and arms, Officer Griffiths explained that an officer would “go to the front of the

                  [pants] or the front of the uniform . . . go down his chest, around his belt line, checking

                  anywhere, pockets, anything you could see on the belt line . . . down the front of his

                  buttons, across the top of his belt line, side of his body.”91 An officer would also search

                  his “upper thigh, down his legs, kind of inside of his upper thigh.” 92

       90.        Had the officer escorting Taylor to the rec pen conducted a search remotely resembling

                  the search described by Officer Griffiths and required by the FDC post order, the razor

                  weapon would likely have been discovered.

       91.        Moreover, a correctional officer conducting a thorough, careful, policy-compliant pat-

                  search would have detected the bulge of the razor weapon even through the three layers

                  of clothing Taylor was wearing.93




89
     Griffiths Test., Trial Tr. Aug. 20, 2019, at 14–15.
90
     Id. at 14.
91
     Id. at 14–15.
92
     Id. at 15.
93
  See id. at 27–28 (testifying that the inmates’ thermal shirts were “actually fairly thin, so it was actually very easy
to conduct the pat search on their person”). Captain Knox’s evasive and peculiar testimony on this point was neither
credible nor helpful. See Knox Test., Trial Tr. Aug. 13, 2019, at 49–52.

                                                           21
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 22 of 76




       92.        The Court previously ruled that the spoliation of the razor weapon did not warrant

                  “clos[ing] off all proof” on the issue of the weapon itself, and of whether Taylor was

                  properly searched, by conclusively determining that the weapon was too large to be

                  concealed from any proper pat-search. Instead, the Court ruled that the spoliation of the

                  razor weapon should be considered as “one factor among many” in determining

                  whether a proper search was made.94

       93.        Even apart from the spoliation of the razor weapon, the Court easily finds that

                  correctional officers failed to comply with the search policies when they escorted

                  Taylor to the recreation area.

       94.        The spoliation of the razor weapon further underlines that finding. As the Court

                  previously explained, “[t]he bigger and bulkier the razor weapon was, the less likely it

                  would be that an officer doing a thorough pat search would not feel it.” 95

       95.        The government’s actions deprived Plaintiff of the ability to introduce the actual razor

                  weapon into evidence. This is further support for the Court’s finding that a thorough,

                  policy-compliant pat-search would certainly have detected it, as the government is not

                  entitled to any benefit of the doubt that the razor weapon was closer to four than seven

                  inches.

       96.        Unfortunately, there was still more critical evidence—evidence that would have

                  definitively showed whether Taylor was properly searched—that was unavailable at

                  trial because it was not preserved.




94
     Memorandum Opinion [Doc. No. 459] at 31.
95
     Id. at 30.

                                                         22
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 23 of 76




       97.    Video surveillance cameras in the SHU hallways record any activity at the doorway of

              or just outside each SHU cell. Those cameras would have captured footage of

              correctional officers removing Taylor from his cell and escorting him to recreation on

              October 12, 2006, as well as any search—or lack thereof—the officers conducted,

              which would have taken place just outside Taylor’s cell. 96

       98.    The government failed to preserve this video. The Court previously ruled that, while

              that failure did not amount to bad faith, the loss of the video did prejudice Plaintiff. 97

              The Court therefore determined pursuant to Federal Rule of Civil Procedure 37(e)(1)

              that it was appropriate for the Court to “consider the video’s destruction as one factor

              among many in making its ultimate determination, as the finder of fact, as to whether

              SHU staff properly searched Taylor.”

       99.    Again, even without considering the multiple layers of spoliation, the Court easily finds

              that SHU officers did not properly search Taylor before escorting him to recreation.

       100. The loss of the hallway video, like the destruction of the razor weapon, further

              underlines this finding. As the Court previously determined, the government was under

              a duty to preserve the video and allowed it to be overwritten anyway, causing the loss

              of the only evidence that could definitively show how thoroughly (if at all) officers

              searched Taylor.98




96
  Griffiths Test., Trial Tr. Aug. 20, 2019, at 28–29; Knox Test., Trial Tr. Aug. 12, 2019, at 167–68; Taylor Test.,
Trial Tr. Aug. 12, 2019, at 24–25.
97
     Memorandum Opinion [Doc. No. 459] at 20–25; Griffiths Test., Trial Tr. Aug. 20, 2019, at 28–29.
98
     Memorandum Opinion [Doc. No. 459] at 8–25.

                                                         23
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 24 of 76




       101. As explained above, the careless search made by officers is particularly puzzling and

              alarming in light of evidence that some FDC personnel continued to believe, between

              August and October, that Taylor was holding onto a razor.

       102. Although search policies requiring a pat- and wand-search of inmates on their way to

              recreation should have been followed in every instance, the record in this case suggests

              that there was a particular need for careful adherence to policy in this situation, where

              Taylor had refused to return a razor and several SHU officials were concerned that he

              still had it.

       103. The Court finds, in sum, that there was widespread knowledge among SHU officers

              that Taylor was an acute danger to others and was likely in possession of a razor before

              the attack on Bistrian, and that the officers in charge of searching Taylor before

              escorting him to the rec pen nevertheless made no wand-search and made a hasty,

              sloppy pat-search where a proper search would almost certainly have uncovered the

              weapon and prevented the assault. That search was unacceptably careless, particularly

              under the circumstances.

                F. Taylor Attacks Bistrian with the Razor Weapon

       104. On October 12, 2006, Plaintiff was placed into a locked rec pen with Taylor and several

              other inmates.99

       105. The rec pens, like the rest of the SHU, were surveilled by video cameras. 100 Video

              footage of the Taylor assault was captured, preserved, and used at trial, unlike the lost

              hallway footage.



99
     Bistrian Test., Trial Tr. Aug. 7, 2019, at 23–28; P-4.
100
      See Gravette Test., Trial Tr. July 26, 2019, at 42–43; see also Griffiths Test., Trial Tr. Aug. 20, 2019, at 29.

                                                              24
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 25 of 76




       106. At the end of the recreation period, per FDC policy, each inmate placed his hands

              behind his back at the wicket in the rec pen door to be handcuffed. 101

       107. All inmates were required to be cuffed before the rec pen could be opened and the

              inmates escorted back to their cells.102

       108. Bistrian was handcuffed before Taylor. According to Taylor, he “intentionally stayed

              back,” as was his practice, since he believed “it’s always best to . . . get your cuffs put

              on last when it’s time to go in.”103

       109. As Bistrian stepped away from the wicket in the recreation pen door after he had been

              put into hand restraints, Taylor lunged at Bistrian with the razor weapon and began

              slashing at Bistrian’s head and body.104

       110. Without the use of his arms to defend himself, Bistrian threw himself to the ground,

              attempting to fight Taylor off with his legs. 105

       111. The assault lasted for about two and a half minutes. 106

       112. Plaintiff sustained extensive lacerations to his face, arms, and legs. 107

       113. Correctional officers first deployed pepper spray in an attempt to break up the assault

              so that they could safely enter and restrain Taylor. 108




101
      Knox Test., Trial Tr. Aug. 12, 2019, at 163–64.
102
      P-305 at 8.
103
      Taylor Test., Trial Tr. Aug. 12, 2019 at 32–33.
104
      P-4; Bistrian Test., Trial Tr Aug. 7, 2019, at 25.
105
      P-4; Bistrian Test., Trial Tr. Aug. 7, 2019, at 25–26.
106
      P-4.
107
      P-114 at 1–3.
108
      Knox Test., Trial Tr. Aug. 12, 2019, at 159–60.

                                                               25
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 26 of 76




       114. Taylor was not deterred by the pepper spray; he continued to stab and slash at Plaintiff

               with the razor weapon.109

       115. When multiple cans of pepper spray proved ineffective, correctional officers deployed a

               device called a “Tactical Blast Stun Munition” into the rec pen in the hope that it would

               temporarily stun and disable Taylor.110

       116. A stun munition produces a bright flash of light and a very loud noise, as well as a

               pressure wave measuring five pounds per square inch at a distance of seven feet. 111

       117. The munitions device rolled underneath Plaintiff, who was still lying supine on the

               ground, and exploded beneath his back. 112

       118. The kind of munitions device used to break up the Taylor assault is extremely

               dangerous if deployed in the direction of a person. Its instructions warn that it should

               never be aimed at a person or group of people and that it can cause contusions,

               abrasions, broken ribs, concussions, loss of eyes, superficial organ damage, serious skin

               lacerations, massive skull fractures, rupture of the heart or kidney, fragmentation of the

               liver, hemorrhage, or death.113

       119. The explosion of the stun munition threw Plaintiff’s body into the air and knocked

               Taylor to the ground.114




109
      Id. at 160.
110
      Id. at 160–62.
111
      P-125; Gravette Test., Trial Tr. July 26, 2019, at 40.
112
      P-4; Bistrian Test., Trial Tr. Aug. 7, 2019, at 26.
113
      P-125.
114
      P-4; Bistrian Test., Trial Tr. Aug. 7, 2019, at 26, 28.

                                                                26
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 27 of 76




       120. Correctional officers were then able to enter the rec pen, subdue Taylor, and begin

               attending to Plaintiff’s injuries.115

                   G. Damages

       121. As a direct result of the Taylor assault, Plaintiff suffered scarring on his face, arms, and

               legs; permanent nerve damage to his leg and foot causing numbness and loss of

               balance, among other things; and chronic back injuries, including pain and spasms.

       122. Immediately after the assault, Plaintiff received medical attention at the FDC, where his

               injuries were assessed and photographed. 116

       123. Because his injuries were assessed to be severe, Plaintiff was transported to the

               emergency room of a nearby hospital for treatment. He was treated and returned to the

               FDC the same day.117

                    i.    Razor Wounds

       124. Plaintiff sustained multiple lacerations to the left side of his face, his left lower leg, his

               right ear, and his right leg.118

       125. The razor lacerations were long and deep, cutting through skin and fascia and into

               muscle.119

       126. The laceration to Plaintiff’s left leg alone required twenty stitches. 120 The laceration to

               his face required twelve stitches.121


115
      Knox Test., Trial Tr. Aug. 12, 2019, at 162-163.
116
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 43–47; P-114 at 1, 2; P-167 at 3, 5, 9.
117
  P-151 at 4; P-291 (Reynolds Dep.) at 44–45. Deposition designations of Plaintiff and counter-designations of
Defendant were admitted into evidence. Trial Tr. July 25, 2019, at 50–51.
118
      P-151 at 2; P-291 (Reynolds Dep.) at 74–75.
119
      P-291 (Reynolds Dep.) at 74–75.
120
      Id. at 51.
121
      Id. at 48.

                                                              27
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 28 of 76




       127. Plaintiff has permanent scarring as a result of the razor attack, including scarring to his

              face.

       128. The Taylor assault was a substantial factor—indeed, the only factor—in causing the

              razor lacerations and subsequent scarring Plaintiff suffered.

       129. Plaintiff presented some evidence to suggest that the razor attack caused a condition

              called “drop foot” or “slap foot” that affected Plaintiff’s gait.

       130. In a number of contemporaneous letters to family members, Plaintiff complained of

              numbness and “limited feeling” and expressed that his balance was “off” because he

              could not feel his foot hit the ground. 122

       131. Dr. Reynolds, a physician at the FDC, confirmed that Plaintiff had complained of

              numbness in his lower extremity to FDC medical staff. 123

       132. No objective clinical evidence prior to 2018 substantiated any loss of sensation or

              function to Plaintiff’s lower extremities.124

       133. No expert witness opined regarding “drop foot” or any other numbness or loss of

              sensation or function in Plaintiff’s lower extremities prior to 2018, when Plaintiff

              apparently began to suffer from peripheral neuropathy. To the extent that drop foot is a

              separate condition that Plaintiff asserts he suffered from in the immediate wake of the

              Taylor assault, there was insufficient evidence to support such a condition.

       134. Plaintiff cannot meet the burden of showing medical causation without expert

              testimony.




122
      See, e.g., P-204 at 3-4; P-275 at 4; P-276 at 3.
123
      P-291 (Reynolds Dep.) at 61, 67–68, 90–91.
124
      See Schwartz Test., Trial Tr. July 15, 2019, at 82.

                                                            28
             Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 29 of 76




       135. The Court is unable to find that Plaintiff suffered from “drop foot” or another similar

              condition. The Court will separately analyze Plaintiff’s claims of peripheral neuropathy

              as part of the cascade of complications resulting from the back injury in the Taylor

              assault.

                 ii.     Back Injury

       136. Before his incarceration, Plaintiff had no notable trouble with his back. 125

       137. In order to stop Taylor from attacking Plaintiff, guards at the FDC threw a munition

              device into the rec pen. This device blew up underneath Plaintiff’s back, causing his

              body to be thrown slightly into the air, ultimately flipping him over onto his side. 126

       138. Immediately after the Taylor assault, Plaintiff began to complain of back issues. 127

       139. In the months following the Taylor assault, Plaintiff was repeatedly treated by FDC

              medical staff for low back pain and spasms. 128




125
   Karsch Test., Trial Tr. Aug. 7, 2019, at 9; see also P-111 at 105. There is no evidence that Plaintiff suffered any
back pain or injuries before his incarceration. The government asks the Court to find that Plaintiff’s college football
career was a risk factor for future back pain, but the government does not suggest that Plaintiff ever suffered from
back pain before the two assaults. See United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No.
484] at ¶¶ 199–200. Dr. Gene Salkind, MD, noted that Plaintiff “did not have any complaints of back or leg pain
when he was playing football.” Salkind Test., Trial Tr. July 11, 2019, at 28–29.
126
      P-4.
127
   Bistrian Test., Trial Tr. Aug. 7, 2019, at 79–88; P-291 (Reynolds Dep.) at 48 (explaining that a medical note
made on October 19, 2006 recorded that Plaintiff was complaining of “low back pain”); id. at 51 (explaining that a
medical note made on November 3, 2006 recorded that Plaintiff was complaining of “low back pain”); id. at 57
(explaining that a medical note made on November 9, 2006 recorded that the Assistant Health Services
Administrator had requested that Plaintiff be evaluated for “persistent back pain” and that Plaintiff was assessed as
having spinal pain “at the left lumbosacral angle”); id. at 70 (explaining that medical note dated January 12, 2007
recorded that Plaintiff was complaining of “low back pain”); id. at 90–91 (explaining that Plaintiff submitted a
request on October 29, 2006 asking to be evaluated for lower extremity numbness and “back problems such as
spasms”)
128
      See supra note 127126.

                                                          29
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 30 of 76




       140. Dr. Reynolds, the FDC physician who evaluated Plaintiff on November 9, assessed his

              back pain and the numbness in his lower extremities as being “from the assault on

              10/12/06.”129

       141. Plaintiff did not have access to physical therapy or other rehabilitative services in the

              SHU, where he remained after the Taylor assault.130

       142. Dr. Reynolds advised Plaintiff to increase his physical activity to assist his recovery

              from the Taylor assault.131 In particular, Dr. Reynolds counseled Plaintiff that core

              strengthening is an important aspect of recovery from back injuries, and that stretching

              would also be helpful.132

       143. Plaintiff followed Dr. Reynolds’s advice, exercising frequently during the remainder of

              his incarceration and after his release in 2009.133

       144. Plaintiff’s exercise routine included some physically demanding strength exercises. 134

       145. Plaintiff’s ability to perform demanding upper-body strength exercises like “handstand

              pushups” is not inconsistent with back and lower-body pain.

       146. Plaintiff’s physician-recommended exercise regimen, both at the FDC and after his

              release, in no way calls into question whether Plaintiff was experiencing back pain. 135



129
      P-291 (Reynolds Dep.) at 57–61, 66–68.
130
      Id. at 62–64; Bistrian Test., Trial Tr. Aug. 7, 2019, at 81–82.
131
      P-291 (Reynolds Dep.) at 64–69.
132
      Id.
133
   G-122 at 5–6; Bistrian Test., Trial Tr. July 10, 2019, at 96–97, 217–18; Bistrian Test., Trial Tr. Aug. 12, 2019, at
57.
134
      Bistrian Test., Trial Tr. Aug. 8, 2019, at 101-04, 111.
135
   The government asks the Court to find that any harm Plaintiff sustained in the Taylor attack was fully resolved by
February 2007, when Plaintiff reported that he was able to perform a demanding exercise regimen. See United
States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶¶ 77–85. This is emblematic of the
impossible standard the government seeks to hold Plaintiff to, as it also asks the Court to find that Plaintiff failed to
mitigate damages by foregoing potentially beneficial treatment options after his release. See id. ¶¶ 401–29.

                                                                30
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 31 of 76




       147. Plaintiff’s exercise regimen is consistent with a genuine attempt, as an injured former

              athlete,136 to rehabilitate as instructed by physicians and to mitigate damages.

       148. Further, Plaintiff’s continued exercising in order to maintain his strength in the prison

              setting, where he had been the victim of two violent assaults and feared another, 137 is

              not evidence that he was not in pain as a result of the Taylor assault.

       149. In an October 31, 2006 letter to his mother, Plaintiff complained that his “lower back

              [was] screwed up totally,” and that he was suffering “back spasms in [his] lower back

              on a regular basis.”138

       150. Plaintiff complained of significant and worsening back pain in numerous letters to

              family members during the weeks and months following the Taylor assault. 139

       151. Plaintiff’s daughter testified that when she visited him following the Taylor assault he

              complained of being in pain and she observed that he appeared to be in pain, sitting in

              odd positions and shifting around. 140

       152. The defense’s medical expert, Dr. Scott Rushton, MD, was qualified as an expert in

              orthopedic surgery and spinal surgery. 141




136
      See Karsch Test., Trial Tr. Aug. 7, 2019, at 8–9.
137
      See id. at 12.
138
   P-275 at 4. Plaintiff wrote that he had still “not seen a real doctor yet regarding my injuries,” suggesting that his
complaints stemmed from the October 12 Taylor assault, for which Plaintiff did not receive medical attention
between the day of the assault and November 9. Id.; see also P-291 (Reynolds Dep.) at 44, 57, 64 (explaining that a
physician’s assistant treated Plaintiff after the assault on October 12 while Dr. Reynolds did not personally evaluate
him until November 9).
139
      P-276 at 2; P-277 at 2; P-204 at 3; P-278 at 3; P-205 at 3; P-207 at 1; P-206 at 3; P-279 at 2; P-208 at 3; P-209 at
2.
140
      Karsch Test., Trial Tr. Aug. 7, 2019, at 13.
141
      Rushton Test., Trial Tr. July 19, 2019, at 36.

                                                             31
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 32 of 76




       153. Dr. Rushton was not provided with video or images of the Taylor assault, nor was he

              informed that a visual record of the assault existed. 142 Dr. Rushton acknowledged that

              having a visual of the trauma “would have assisted” him in reaching his conclusions. 143

       154. Plaintiff’s medical experts, Dr. Gene Salkind, MD, and Dr. Harry Schwartz, MD, were

              qualified as experts in “medicine and neurosurgery, general neurological surgery” and

              “physical medicine and rehabilitation, as well as spinal cord injuries,” respectively. 144

       155. Dr. Salkind and Dr. Schwartz were provided with still images from the video of the

              Taylor assault, which graphically illustrated the trauma to Bistrian, including the force

              of the stun munition explosion.145

       156. The experts generally agreed that Plaintiff had degenerative disc disease or arthritic

              change in the spine, which had already existed for some time prior to both the

              Northington and Taylor assaults.146

       157. Dr. Salkind and Dr. Schwartz each reviewed extensive medical documentation and

              examined Plaintiff personally.147

       158. Dr. Salkind concluded that Plaintiff’s degenerative disc disease, which he described as

              part of the normal “wear and tear” on the human spine, was asymptomatic prior to the

              Northington and Taylor assaults.148




142
      Id. at 65–66.
143
      Id.
144
      Salkind Test., Trial Tr. July 11, 2019, at 11; Schwartz Test., Trial Tr. July 15, 2019, at 11.
145
      Salkind Test., Trial Tr. July 11, 2019, at 15–16; Schwartz Test., Trial Tr. Aug. 12, 2019, at 100–01.
146
      Salkind Test., Trial Tr. July 11, 2019, at 16–17; Rushton Test. Trial Tr. July 19, 2019, at 51–53.
147
   Salkind Test., Trial Tr. July 11, 2019, at 12–14; Schwartz Test., Trial Tr. July 15, 2019, at 14–16, 41–44; D-159
at 1–2.
148
      Salkind Test., Trial Tr. July 11, 2019, at 16–18.

                                                              32
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 33 of 76




       159. Dr. Salkind further concluded that Plaintiff’s back pain was the result of the traumas,

              which activated Plaintiff’s underlying, previously asymptomatic arthritic condition. 149

       160. Dr. Schwartz similarly concluded that, although Plaintiff already suffered from an

              underlying asymptomatic degenerative disc disease, the “initial cause” of Plaintiff’s

              back pain was the assaults, and that Plaintiff’s back pain had progressively worsened

              over time in a kind of downward spiral of complications. 150

       161. The opinions of Dr. Salkind and Dr. Schwartz were informed in part by their

              assessment of the extent of the trauma to Plaintiff in the Taylor assault based on the

              images they viewed.

       162. Dr. Rushton also reviewed medical records and examined Plaintiff. 151

       163. Dr. Rushton opined that Plaintiff’s back pain was caused by his underlying

              degenerative condition, not by any trauma.152

       164. That conclusion is inconsistent with the contemporaneous evidence of new significant

              back pain in Plaintiff’s medical records at the FDC and in Plaintiff’s letters to family

              members in the immediate aftermath of the Taylor assault. Dr. Rushton did not offer

              any explanation of those immediate-onset symptoms.

       165. The Court credits the expert opinions of Dr. Salkind and Dr. Schwartz, who observed

              the original trauma to Plaintiff and whose opinions account for the voluminous

              contemporaneous evidence of new significant back pain immediately after the Taylor

              assault.



149
      Id.
150
      Schwartz Test., Trial Tr. July 15, 2019, at 16.
151
      Rushton Test., Trial Tr. July 19, 2019, at 38–39.
152
      Id. at 55–58, 62–63, 67.

                                                          33
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 34 of 76




       166. Dr. Salkind opined that no competent, responsible physician would have prescribed the

              amounts and dosages of narcotic pain medications Plaintiff received and took unless the

              physician believed Plaintiff was genuinely in severe pain. 153

       167. Dr. Schwartz opined that Plaintiff’s self-reported pain levels were consistent with

              objective clinical findings.154

       168. No expert was able to opine, within a reasonable degree of medical certainty, regarding

              the exact proportion of Plaintiff’s pain that was attributable to each of the two assaults

              Plaintiff suffered at the FDC.155

       169. Plaintiff’s expert on the Bureau of Prisons system, Timothy Gravette, explained that

              there was no indication of any back injury in the documentation of Plaintiff’s injuries

              from the Northington assault.156

       170. Plaintiff testified that while he had some back pain after the Northington assault, the

              stun munition explosion beneath his back during the Taylor assault escalated that pain

              “to a whole other level.”157

       171. It is credible that the explosion of a munitions device directly beneath one’s body

              would cause more extensive trauma and more significant pain than being kicked in the

              back, even repeatedly. Indeed, the Court doubts whether expert medical testimony is

              necessary to substantiate this common-sense proposition.158


153
      Salkind Test., Trial Tr. July 11, 2019, at 73–76.
154
      Schwartz Test., Trial Tr. Aug. 12, 2019, at 125.
155
   See Schwartz Test., Trial Tr. Aug. 12, 2019, at 128; Schwartz Test., Trial Tr. July 15, 2019, at 95–96; Salkind
Test., Trial Tr. July 11, 2019, at 26 (opining that Plaintiff’s pain was the combined result of the two attacks which
aggravated his previously asymptomatic lumbar degenerative disc disease).
156
      See Gravette Test., Trial Tr. July 11, 2019, at 194–95.
157
      Bistrian Test., Trial Tr. Aug. 8, 2019, at 93.
158
   “[I]t is generally acknowledged that the complexities of the human body place questions as to the cause of pain or
injury beyond the knowledge of the average layperson. For a plaintiff to make out his cause of action in such a case,

                                                            34
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 35 of 76




       172. In any event, moreover, the testimony of multiple experts did substantiate that

               proposition.

       173. Dr. Schwartz explained that he concluded in his expert report that Plaintiff “suffered

               significant injures in the razor attack an[d] concussion grenade blast of October 12,

               2006,” and that “[a]ll subsequent attempts at treating his back pain . . . are as a direct

               consequence of the injuries suffered in that assault, . . . as there was no significant low

               back premorbid[ity].”159

       174. Dr. Schwartz further explained that he concluded in his expert report that Plaintiff’s

               back condition was “a direct consequence of the clinical cascade that ensued

               follow[ing] the second assault on Mr. Bistrian.” 160

       175. Dr. Schwartz further explained that he determined in his expert report that:

                   The detonation of the concussion device beneath his back, when [he] lay supine
                   in the recreation pen, was of sufficient force to cause damage to the lumbar
                   spine. His position at detonation ensure[d] that the blast effects were
                   concentrated where they could do the most damage. The sudden elevation
                   upward [and] the fall downward was almost as dangerous. . . . The
                   complications of the interventional pain management procedures were
                   consequent to the original injury.161
       176. Dr. Schwartz clarified during his testimony that in his opinion, both the Northington

               assault and the Taylor assault contributed to Plaintiff’s deteriorating back condition. 162


therefore, the law requires that expert medical testimony be employed.” Hamil v. Bashline, 392 A.2d 1280, 1285
(Pa. 1968) (citations omitted). Even medical causation that appears intuitively obvious may require expert
testimony. See Kravinsky v. Glover, 396 A.2d 1349, 1354–55 (Pa. Super. Ct. 1979) (holding that the causation of the
plaintiff’s driving phobia, which began immediately after the car crash that was the subject of the suit, was not “such
an obvious, natural, or probable result of the car collision that a trier of fact could determine causation without the
aid of expert testimony”). Although it is not necessary to decide, as there is ample expert testimony in this case, the
causal link between back pain and a stun munition explosion directly under one’s back might be so obvious as not to
require experts at all.
159
      Schwartz Test., Trial Tr. July 15, 2019, at 84.
160
      Id. at 85.
161
      Id. at 85–86.
162
      Id. at 86, 93, 95–99, 100–01.

                                                          35
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 36 of 76




               Dr. Schwartz did not, however, disavow or disagree with any of the assessments in his

               expert report, which determined that the particular features of the stun munition

               explosion in the Taylor assault were apt to cause traumatic pathology like that

               experienced by Plaintiff and were likely an important cause of Plaintiff’s ongoing

               condition.

       177. After the initial recovery phase from the acute injuries Plaintiff sustained in the Taylor

               assault, Plaintiff’s condition was relatively manageable for some time, slowly

               deteriorating over a period of years. Eventually, Plaintiff’s physicians appropriately

               recommended more aggressive and invasive treatment options, one of which triggered a

               number of complications that produced further deterioration in Plaintiff’s condition.

       178. After Plaintiff was released from prison in 2009, his condition was relatively stable for

               several years, with chronic back pain that moderately interfered with his activities of

               daily living.

       179. Plaintiff first sought care for his back outside prison in November 2010, when he saw

               Dr. Meciko Muharemovic, MD, at Hampton Medical Care. 163

       180. Dr. Muharemovic explained that during the period from 2010 to 2013, Plaintiff’s

               condition did not change much. He had “chronic back pain” that was “basically

               lingering” and “needed pain management.” 164

       181. Plaintiff was able to sustain a moderate level of physical activity during approximately

               that same period. For example, he exercised daily, including going for long walks each

               morning, and he occasionally played tennis and golf.



163
      P-298 (Muharemovic Dep.) at 13.
164
      Id. at 83.

                                                      36
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 37 of 76




       182. Also during that period, Plaintiff began taking prescription pain medication, Percocet,

               for back pain.165

       183. The Court finds Plaintiff’s level of physical activity consistent with the kind and degree

               of back pain he self-reported and was treated for during that period, especially

               considering that Plaintiff was already taking prescription painkillers.

       184. During that same time period, from approximately 2010-2013, Plaintiff also sought

               chiropractic treatment and acupuncture for back pain. 166

       185. Around January 2014, after Plaintiff had been off prescription pain medications for

               approximately 18 months,167 Plaintiff sought new treatment for back pain, as his pain

               was no longer manageable in the absence of prescription pain medication.

       186. Plaintiff was referred to Dr. Sathish Subbaiah, MD, for a surgical consult regarding his

               back pain.168

       187. Dr. Subbaiah determined, based on his examination of Plaintiff and the results of a CT

               scan he ordered, that Plaintiff should undergo a course of epidural injections for back

               pain prior to any surgery.169 Dr. Subbaiah referred Plaintiff to Dr. Juan Gargiulo, MD,

               of the East End Pain Center to pursue that course of treatment. 170

       188. Dr. Gargiulo is a physician who is board certified in pain management. 171




165
      P-298 (Muharemovic Dep.) at 22; Bistrian Test, Trial Tr. July 10, 2019, at 24–25.
166
  P-169 at 1, 33, 39; G-328; G-339; Schwartz Test., Trial Tr. July 15, 2019, at 90; Bistrian Test., Trial Tr. Aug. 12,
2019, at 49–50
167
      See infra ¶¶ 219–32 (discussing Plaintiff’s bouts of opioid dependence).
168
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 95.
169
      Id. at 96.
170
      Id. at 95–96; P-297 (Gargiulo Dep.) at 33–34.
171
      P-297 (Gargiulo Dep.) at 22–25.

                                                           37
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 38 of 76




       189. By the time of Plaintiff’s first appointment with Dr. Gargiulo, Plaintiff was reporting

              that his level of physical activity had decreased as his pain continued to worsen. 172

       190. Dr. Gargiulo treated Plaintiff with a course of transforaminal epidural steroid injections

              intended to reduce nerve inflammation.173

       191. Plaintiff experienced only mild improvement after the course of epidural injections. 174

       192. Because the epidural injections were mostly unsuccessful, Dr. Gargiulo recommended

              that Plaintiff undergo a discogram, a diagnostic procedure in which dye is injected into

              a disc between vertebrae in the spine to indicate whether the disc is intact or ruptured

              and to measure pressure inside the disc.175

       193. The results of the discogram Dr. Gargiulo performed were consistent with the type and

              degree of pain Plaintiff was reporting.176

       194. Based on the results of the discogram, Dr. Gargiulo recommended that Plaintiff

              undergo a manual disc decompression procedure. 177 Plaintiff underwent the disc

              decompression on May 30, 2014.178

       195. In the days and weeks following the decompression procedure, Plaintiff developed

              worsening back pain and spasms with intermittent fevers, chills, and rigors. 179




172
      P-223 at 1.
173
      P-297 (Gargiulo Dep.) at 34–36.
174
      P-223 at 2; see Bistrian Test., Trial Tr. July 10, 2019, at 28.
175
      P-297 (Gargiulo Dep.) at 64–65; Salkind Test., Trial Tr. July 11, 2019, at 23.
176
      See P-297 (Gargiulo Dep.) at 69–73.
177
      Id. at 79; P-223 at 2.
178
      P-223 at 2.
179
      P-183 at 1; see P-223 at 2–3.

                                                               38
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 39 of 76




       196. Plaintiff returned to Dr. Gargiulo frequently over the eight weeks following the disc

              decompression procedure with worsening pain and spasms. Dr. Gargiulo performed

              trigger point injections for the severe acute pain and also prescribed narcotic pain

              medications including oxycodone, Valium, Percocet, and Soma. 180

       197. In July 2014, Plaintiff was admitted to Southampton Hospital with a high fever,

              symptoms of sepsis, and severe respiratory distress. 181

       198. CT scans taken in September 2014 showed destruction of bone and narrowing of the

              disc space in Plaintiff’s spine and generally revealed changes since a January 2014 CT

              scan that were consistent with osteomyelitis.182

       199. Blood work from September 2014 indicated an inflammatory process in Plaintiff’s

              body.183

       200. In October 2014, Plaintiff was evaluated for worsening back pain and recurrent chills

              and fever by Dr. Michael Henry, MD, an infectious disease physician at the Hospital

              for Special Surgery in New York. 184

       201. At Dr. Henry’s recommendation, Plaintiff underwent a biopsy of the L2-L3 disc, the

              suspected location of an infection resulting from the discogram procedure. The biopsy

              was positive for a bacterial infection of the bone. 185 Plaintiff was diagnosed with

              discitis and osteomyelitis.186


180
      P-223 at 2–3.
181
      P-186 at 18.
182
   P-229 at 5–6; P-254A; Ingerman Test., Trial Tr. July 12, 2019, at 15–16; Schwartz Test., Trial Tr. July 15, 2019,
at 19–23.
183
      P-253A; Schwartz Test., Trial Tr. July 15, 2019, at 17–19.
184
      P-302 (Henry Dep.) at 12–13, 17–19; P-93 at 1–4.
185
      P-93 at 4; P-302 (Henry Dep.) at 33–34; Ingerman Test., Trial Tr. July 12, 2019, at 20–21.
186
      P-93 at 4; see also Ingerman Test., Trial Tr. July 12, 2019, at 24–25.

                                                             39
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 40 of 76




       202. Osteomyelitis is an infection of the bone. It is “excruciatingly painful,” producing a

              “dramatic” increase in pain over a patient’s baseline pain level. 187 Discitis is an

              infection of the disc space.188 Plaintiff’s experts, including Plaintiff’s infectious disease

              expert, Dr. Mark Ingerman, MD, concurred in these diagnoses.

       203. Plaintiff’s discitis and osteomyelitis were most likely caused by the decompression

              procedure performed by Dr. Gargiulo.189

       204. Dr. Henry treated Plaintiff with a six-week course of intravenous antibiotics

              administered through a percutaneous line implanted during an ultrasound-guided

              procedure.190

       205. Plaintiff experienced some improvement after that course of treatment, but the severe

              pain recurred about six months later.191 Dr. Henry determined that Plaintiff had likely

              experienced a relapse of osteomyelitis.192

       206. In July 2015, Plaintiff underwent another six-week course of intravenous antibiotics to

              treat the osteomyelitis recurrence, including the antibiotic daptomycin. 193

       207. This triggered a further complication: In the months following the second course of

              antibiotics, Plaintiff was readmitted to Southampton Hospital on several occasions for




187
      Salkind Test., Trial Tr. July 11, 2019, at 24–26.
188
      Ingerman Test., Trial Tr. July 12, 2019, at 24–25.
189
      P-93 at 10–11; Salkind Test., Trial Tr. July 11, 2019, at 23–26.
190
      P-245A at 17–18; P-302 (Henry Dep.) at 41–42; Schwartz Test., Trial Tr. July 15, 2019, at 27–28.
191
      P-93 at 15.
192
      Id. at 15–16.
193
      Id. at 15–16, 19; P-302 (Henry Dep.) at 86–92.

                                                            40
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 41 of 76




               high fevers.194 The presumed diagnosis was daptomycin-induced pneumonitis, with

               which Plaintiff’s experts concurred. 195

       208. Dr. Schwartz opined that Plaintiff suffers from peripheral neuropathy, which was likely

               caused by the daptomycin administered to treat his osteomyelitis infection. 196

               Peripheral neuropathy is a disease of the smaller nerves of the arms and legs causing

               diffuse loss of sensation to the extremities. 197

       209. The Court credits Dr. Schwartz’s opinion, which was based on his objective findings

               after a second examination of Plaintiff in early 2019. 198

       210. Peripheral neuropathy caused by daptomycin is a permanent clinical finding; Plaintiff

               will not recover from these symptoms.199

       211. About a year after the 2015 daptomycin treatment, Plaintiff underwent a spinal surgery

               “to debride the area and . . . relieve the nerve entrapment inflammation.” 200

       212. The surgery confirmed the diagnosis of discitis/osteomyelitis because the surgeon, Dr.

               Andrew White, MD, noted the presence of an abscess and necrotic bone. 201

       213. Chronic osteomyelitis can only be cured by amputation. Amputation is impossible

               when the infection is located in the spine. 202




194
      P-186 at 18.
195
      P-180 at 1; D-159 at 3–7; Schwartz Test., Trial Tr. July 15, 2019, at 81.
196
      Schwartz Test., Trial Tr. July 15, 2019 at 48–49.
197
      Id. at 43–44.
198
      Id. at 41–45.
199
      Id. at 58.
200
      Ingerman Test., Trial Tr. July 12, 2019, at 27.
201
      Id. at 27–31; P-237 at 285–86.
202
      Ingerman Test., Trial Tr. July 12, 2019, at 31–32.

                                                            41
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 42 of 76




       214. Instead, Plaintiff’s condition will require lifetime suppressive antibiotic therapy to

              control his infections and fevers.203

       215. These cascading complications—the infection itself, which necessitated antibiotic

              treatment, which in turn caused the peripheral neuropathy—were the result of the

              decompression procedure, which was medically reasonable and necessary to relieve

              Plaintiff’s underlying back pain.204 The underlying back pain was the direct result of

              the traumas Plaintiff suffered in both the Northington and Taylor assaults.

       216. The Taylor assault was a substantial factor in causing not only the acute back pain

              Plaintiff suffered in the weeks and months after the assault, but also the “cascade” of

              complications that resulted when he attempted to have it treated after his release.

       217. Plaintiff has required extensive medical care in the past to treat and manage his

               chronic pain and its follow-on complications caused by the Taylor assault, including

               chiropractic care; pharmaceutical pain management; orthopedics; non-invasive and

               invasive pain management procedures; emergency room visits; hospital admissions;

               diagnostic testing and imaging; recurrent intravenous antibiotic therapy; infectious

               disease care; neurological care; and surgery. 205

       218. In the future, Plaintiff will require further medical care to treat and manage his chronic

              pain and its follow-on complications caused by the Taylor assault, including medical

              care provided by pain management specialists, orthopedists, neurosurgeons, infectious

              disease specialists, and physiatrists, among other specialists; therapeutic modalities,



203
  P-253 at 419; Ingerman Test., Trial Tr. July 12, 2019, at 36–37; Salkind Test., Trial Tr. July 11, 2019, at 24;
Schwartz Test., Trial Tr. July 15, 2019, at 58.
204
      See Salkind Test., Trial Tr. July 11, 2019, at 27.
205
      See supra ¶¶ 179–214; see also Masterson Test., Trial Tr. July 16, 2019, at 148; P-134 at 4–9, 11–33.

                                                           42
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 43 of 76




               including physical therapy; appropriate adaptive equipment, including adaptive

               transportation equipment; diagnostic testing and laboratory studies; emergency room

               visits; hospital admissions; part-time assistance by a personal care attendant; and

               potential assisted living residential placement. 206

                   iii.   Opioid Dependence

       219. Sometime after Dr. Muharemovic first prescribed Percocet, Plaintiff developed opioid

               dependency.207

       220. For a period of time, Plaintiff was treated by a dentist and prescribed Percocet. 208

       221. Dr. Muharemovic referred Plaintiff to Dr. Shawn Cannon, MD, an internal medicine

               physician whose practice focuses on treating patients with opioid dependence. 209

       222. Dr. Cannon treated Plaintiff’s opioid dependence with a suboxone regimen. 210

       223. As part of his treatment with Dr. Cannon, Plaintiff saw Dr. James Sherwood, Ph.D., for

               mental health treatment related to his opioid dependence. 211

       224. During and after treatment with Dr. Cannon and Dr. Sherwood, it appears Plaintiff did

               not use narcotic pain medications for a period of twelve to eighteen months. 212




206
      Masterson Test., Trial Tr. July 16, 2019, at 149–63; P-134 at 10, 39–52.
207
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 161-163.
208
      Id. at 95.
209
      Id. at 148; see also P-298 (Muharemovic Dep.) at 51.
210
  Bistrian Test., Trial Tr. Aug. 7, 2019, at 95, 97–98; see also P-296 (Sherwood Dep.) at 17–18; see generally G-
305(records related to Plaintiff’s controlled substance prescriptions and suboxone treatment), G-306 (same).
211
      P-296 (Sherwood Dep.) at 13, 17–18.
212
   Bistrian Test., Trial Tr. Aug. 12, 2019, at 85; see also P-296 (Sherwood Dep.) at 65–66; P-223 at 1 (recounting a
timeline that indicates that Plaintiff was not on narcotic pain medications when he first came to Dr. Gargiulo).

                                                             43
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 44 of 76




       225. Dr. Gargiulo wrote Plaintiff multiple prescriptions for a variety of narcotic pain

              medications after the disc decompression procedure, 213 which had dramatically

              increased Plaintiff’s level of back pain.

       226. By early 2015, Plaintiff was again taking large amounts of a number of narcotic pain

              medications daily.214 He returned to Dr. Cannon for another round of suboxone

              treatment.215

       227. By March 2016, Plaintiff was again taking large amounts of narcotics, this time

              prescribed by Dr. Ralph Gibson, MD.216

       228. At several points throughout Plaintiff’s treatment for back pain, Plaintiff has been

              addicted to narcotic pain medications.

       229. It is unclear to the Court, on this record, whether Plaintiff may have been filling

              prescriptions for narcotic pain medications during periods where he was purportedly

              being treated for addiction with suboxone.217

       230. The only possible relevance of that finding, if such a finding could be made, would be

              as a reflection on Plaintiff’s credibility as a historian of his own health. 218

       231. Even if it is true that Plaintiff is not a perfectly reliable historian of his own health,

              however, the Court relies hardly at all on Plaintiff’s own testimony in finding that he


213
      P-223 at 2.
214
      P-223 at 116.
215
      G-306-J; see also P-223 at 116.
216
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 98–99; P-299 (Gibson Dep.) at 15–18, 33–34.
217
      See United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶¶ 289–98.
218
    See also id. ¶¶ 274–88, 299–322. The government asks the Court to find that Plaintiff has “significant credibility
deficits” because, among other things, he allegedly asked one physician to add to or change medical records for
litigation purposes; because some symptoms Plaintiff claimed to have reported to certain physicians are missing
from those physicians’ records; because of inconsistencies in his account of his shoulder pain; because Plaintiff once
admittedly omitted information from a BOP form to avoid being sent to a different facility; and because Plaintiff
previously pled guilty to two counts of wire fraud. See id.

                                                           44
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 45 of 76




               did indeed experience a “cascade” of complications, directly resulting from the

               negligence of the officers at the FDC, that caused him excruciating back pain. 219

       232. Plaintiff is not malingering. Rather, the overwhelming weight of the credible, reliable

               evidence shows that Plaintiff’s reported pain levels are consistent with clinical

               observations.220

                   iv.    Shoulder Injury

       233. Plaintiff testified that he suffered a dislocated left shoulder in the Taylor assault. 221

       234. Plaintiff attributes some or all of his chronic shoulder pain to the Taylor assault. 222

       235. Plaintiff injured his shoulder playing college football, requiring surgery. 223

       236. In 2005, before the Northington and Taylor assaults, Plaintiff had complained to his

               family that his shoulder was bothering him. 224

       237. Plaintiff’s shoulder was also injured in the Northington assault. 225 Plaintiff popped his

               shoulder back in by running up against a cement wall. 226




219
   Similarly, any probative value in Plaintiff’s criminal conviction for wire fraud, see Bistrian v. Levi, No. 08-3010,
2019 WL 8888190, at *2 (E.D. Pa. June 28, 2019) (ruling for purposes of the Bivens trial), is diminished by the
substantial corroboration of Plaintiff’s testimony in the opinions of the experts and in the objective evidence. While
the issue of Plaintiff’s credibility was hotly contested by the parties, the Court has found it almost entirely
unnecessary to simply take Plaintiff at his word.
220
   Schwartz Testimony, Trial Tr. Aug. 12, 2019, at 125; Salkind Test., Trial Tr. July 11, 2019, at 37 (“[I]n
[Plaintiff’s] particular case, there was a clear cut correlation between the complaints, the objective findings, the
diagnostic studies, all correlated in Mr. Bistrian’s case.”).
221
  Bistrian Test., Trial Tr. Aug. 7, 2019, at 53; see also Plaintiff’s Proposed Findings of Fact and Conclusions of
Law [Doc. No. 478] ¶ 137.
222
      Plaintiff’s Proposed Findings of Fact and Conclusions of Law [Doc. No. 478] ¶ 132–64.
223
      Bistrian Test., Trial Tr. Aug. 8, 2019, at 84.
224
      Id. at 85–86.
225
      Id. at 86.
226
      Id.

                                                           45
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 46 of 76




       238. There are no records of Plaintiff complaining of shoulder pain after the Taylor assault;

              instead, his contemporaneous medical requests concerned his lacerations and back pain

              and, perhaps, his psychological state.

       239. Unlike the Northington assault, in which Plaintiff’s attackers repeatedly kicked him in

              the shoulder, there was little evidence of any specific trauma to the shoulder in the

              Taylor assault.

       240. Dr. Schwartz opined that the Taylor assault exacerbated Plaintiff’s shoulder injury, but

              allowed that in rendering his opinion he was primarily focused on Plaintiff’s back and

              legs and “not so much” on Plaintiff’s shoulder.227

       241. Dr. Schwartz was unaware of Plaintiff’s significant history of shoulder injury. Because

              Dr. Schwartz’s opinion as to the shoulder injury in particular was not based on

              complete information, the Court does not credit it.

       242. Plaintiff has not met his burden of showing that the Taylor assault was a substantial

              factor in causing or exacerbating his shoulder injury.

                   v.     Hearing Damage

       243. Plaintiff testified that he suffered a substantial or total loss of hearing in the Taylor

              assault.228

       244. During the Bivens trial, Plaintiff testified that his hearing loss began when he was

              kicked in the head during the Northington assault. 229

       245. No expert witness has opined as to the cause of Plaintiff’s hearing loss.




227
      Schwartz Test., Trial Tr. Aug. 12, 2019, at 112–13.
228
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 53.
229
      Bistrian Test., Trial Tr. July 10, 2019, at 60.

                                                            46
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 47 of 76




       246. Plaintiff has the burden to show that it was more likely than not that his hearing loss

              was caused by the Taylor assault.

       247. Plaintiff cannot meet the burden of showing medical causation without expert

              testimony.

       248. This is particularly so when Plaintiff himself has offered earlier, contradictory

              explanations of causation.

       249. No expert has testified that Plaintiff’s hearing was damaged in the Taylor assault.

       250. So far as the record reflects, the damage to Plaintiff’s hearing is consistent with

              multiple possible causes, including aging and family history.

       251. Plaintiff has failed to meet his burden of showing that the Taylor assault was a

              substantial factor in causing or exacerbating his hearing loss.

                  vi.    Emotional and Psychological Harm

       252. After the Northington assault, Plaintiff’s mental health was compromised. The

               Northington attack and the stress of confinement in the SHU “weakened Mr. Bistrian’s

               resilience to further stress” and “predisposed him” to an intensified psychological

               response to additional trauma.230

       253. The Court finds that the Taylor assault, which lasted for over two and a half minutes

               and was halted only when a stun munition exploded underneath Plaintiff, is a trauma

               sufficient to cause post-traumatic stress disorder (“PTSD”). 231

       254. As a direct result of the Taylor assault, Plaintiff suffered serious emotional and

               psychological injuries, including PTSD.


230
      Weiss Test., Trial Tr. Aug. 8, 2019, at 187–90.
231
   Id. at 184–85 (testifying that video of the Taylor attack showed it to be “quite congruent with the degree of stress
that would constitute a psychic trauma under [psychiatric] criteria”)

                                                          47
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 48 of 76




       255. Plaintiff’s daughter testified that when she visited him after the Taylor assault, she

               found that he was “so frightened” and “didn’t feel protected.” 232

       256. In early 2008, Dr. Edulfo Gonzalez, MD, a staff psychiatrist at the FDC, 233 assessed

               Plaintiff while he was still incarcerated as having depression, anxiety, and PTSD.

               Specifically, Dr. Gonzalez made a note that Plaintiff’s PTSD was associated with

               having been “attacked by another [inmate].”234

       257. Dr. Sherwood, whom Plaintiff saw for mental health treatment in conjunction with his

               addiction treatment, diagnosed Plaintiff as having PTSD. 235

       258. The Court finds the testimony of Dr. Kenneth Weiss, MD, Plaintiff’s expert in

               psychiatry and forensic psychiatry, credible. Dr. Weiss’s opinions were fully informed

               after thoroughly reviewing the relevant information.236

       259. Dr. Weiss opined that Plaintiff met the criteria for a diagnosis of PTSD. 237




232
      Karsch Test., Trial Tr. Aug. 7, 2019, at 12.
233
      G-70 at 3.
234
   P-52 at 4 (“A[ssessment]—depression/anxiety/PTSD (attacked by another I/M)[.]”); see P-291 (Reynolds Dep.)
at 27–28. The Court understands this note as referring to the Taylor assault, which had one perpetrator, rather than
the Northington assault, which had three perpetrators. As the government has repeatedly emphasized, references in
medical documentation to an assault by multiple inmates or a group of inmates likely refer to the Northington
assault, while references to a single inmate likely refer to the Taylor assault. See, e.g., United States’ Proposed
Findings of Fact and Conclusions of Law [Doc. No. 484] ¶¶ 223, 225–26.
235
      P-296 (Sherwood Dep.) at 34–39.
236
      Weiss Test., Trial Tr. Aug. 8, 2019 at 121–22, 180–81.
237
   Weiss Test., Trial Tr. July 16, 2019, at 10, 13–14, 20–27. The government asks the Court to conduct its own
independent review of the diagnostic criteria for PTSD and to find that they are not met in Plaintiff’s case. See
United States’ Proposed Findings of Fact [Doc. No. 484] at ¶¶ 323–56. Given that qualified experts retained by both
parties opined on this exact issue—whether Plaintiff meets the diagnostic criteria for PTSD—the Court finds it more
appropriate to evaluate the reliability of those experts’ opinions than to attempt to conduct its own diagnostic
analysis. See supra note 158157; see also Borman v. Raymark Industries, 960 F. 2d 327, 333 (3d Cir. 1992) (quoting
Martin v. Owens-Corning Fiberglass Corp., 528 A.2d 947, 950 (Pa. 1987)) (stating that a lay person’s “common
sense and common experience . . . do not serve as substitutes for expert guidance,” and it is therefore improper to
disregard such expert testimony when deciding the facts of a case).

                                                          48
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 49 of 76




       260. Dr. Weiss opined that the traumatic assaults Plaintiff experienced at the FDC were the

                   cause of his PTSD.238

       261. Dr. Weiss specifically opined that Plaintiff’s PTSD was “made worse by the Taylor

                   attack.”239

       262. Dr. Weiss noted that five physicians other than himself had evaluated Plaintiff and had

                   also reached the conclusion that he suffered from depression and PTSD as a result of

                   the traumatic assaults.240

       263. Dr. Weiss testified that he and other physicians had witnessed Plaintiff becoming

                   “emotional, mostly in the direction of sad mood.” 241

       264. The Court rejects Dr. Barbara Ziv, MD’s testimony in this case as not credible and

                   thus unreliable.242

       265. According to Dr. Ziv, the majority of the population experiences trauma, depression,

                   and anxiety.243 Yet most of these people do not have PTSD, which requires, not just

                   one traumatic experience, but repeated trauma “over a longer period of time.” 244 In



238
      Weiss Test., Trial Tr. July 16, 2019, at 14.
239
      Weiss Test., Trial Tr. Aug. 8, 2019, at 173.
240
      Weiss Test., Trial Tr. July 16, 2019, at 15–17.
241
      Weiss Test., Trial Tr. Aug. 8, 2019, at 128–29.
242
    Before trial, the Court issued an in limine ruling precluding parts of Dr. Ziv’s testimony. Bistrian v. Levi, 443 F.
Supp. 3d 576 (E.D. Pa. 2019). That ruling precluded Dr. Ziv from testifying that she believed Plaintiff was a
malingerer for a number of reasons, including that “[a] doctor cannot pass judgment on the [examinee’s] truthfulness
in the guise of a medical opinion, because it is the jury’s function to decide credibility.” Id. at 579 (quoting Coney v.
NPR, Inc., 312 F. App’x 469, 474 (3d Cir. 2009)). The Court permitted Dr. Ziv to testify as to her assessment that
Plaintiff does not have PTSD. Id. at 579–80. The Court noted that Plaintiff “object[ed] to her testimony relating to
PTSD as being overly dependent on her opinion that [Plaintiff] is a malingerer,” but ruled that “to the extent that Dr.
Ziv’s opinion as to PTSD is based on her assessment that Plaintiff does not display certain symptoms or respond to
memories of the events in question in a manner consistent with someone with PTSD, it is proper expert testimony.”
Id. at 580.
243
      Ziv Test., Trial Tr. July 22, 2019, at 84–85.
244
      Id. at 86.

                                                          49
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 50 of 76




                   sum, “PTSD is not just having something bad happen. It is a change in your brain

                   chemistry.”245

       266. In concluding that Plaintiff does not have PTSD, Dr. Ziv inaccurately minimized

                   Plaintiff’s traumatic experiences at the FDC. Dr. Ziv’s conclusion that these

                   experiences are comparable to the general stress, anxiety, and depression experienced

                   by 90% of the population is not credible.246

       267. Dr. Ziv’s testimony appeared to suggest that she disagreed with the official diagnostic

                   criteria for PTSD in the DSM-V, the most current version of the DSM, as well as that

                   she is generally skeptical of PTSD as a diagnosis.247 As a result, it was not always

                   clear whether Dr. Ziv was opining that Plaintiff did not meet the official diagnostic

                   criteria for PTSD or whether she was opining that Plaintiff did not meet her personal,

                   heightened criteria for PTSD.

       268. Parts of Dr. Ziv’s testimony with respect to PTSD crossed the line into an area the

                   Court had specifically precluded, to wit, whether Plaintiff is a malingerer. For

                   example, while Dr. Ziv was permitted to testify that in her opinion Plaintiff did not

                   experience negative thoughts, which was inconsistent with a diagnosis of PTSD, she

                   was not permitted to testify that the purported absence of negative thoughts was

                   attributable to Plaintiff being a generally “grandiose” person who was “over-the-top in

                   his self-appraisal.”248 Because her testimony sometimes shaded into these specifically

                   precluded areas, the Court must take her opinions with a grain of salt.



245
      Id. at 87.
246
      See id. at 83–85, 112.
247
      See id. at 83–85, 92–93.
248
      Id. at 109–10.

                                                         50
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 51 of 76




       269. Dr. Ziv’s account of the interview she conducted with Plaintiff particularly calls into

                   question the credibility of her opinions.

       270. Dr. Ziv testified that she did not observe any signs of emotional distress on Plaintiff’s

                   part during the interview.249

       271. Yet a paralegal from Plaintiff’s counsel’s law firm, who was present at this meeting,

                   had a much more specific recollection of Plaintiff’s demeanor. According to her, she

                   “witnessed Peter cry on, I’d say over a dozen times. Sometimes so emotionally that he

                   couldn’t go on.” He was in physical discomfort during these meetings, often having to

                   “stand up, shift in his chair, ask if he could move around a little bit.” 250

       272. Dr. Ziv’s testimony also indicated that she placed particular reliance on the reports of

                   Dr. Andrea Boardman, Ph.D., the FDC’s chief psychologist, and on her belief that

                   Plaintiff never reported any distress or symptoms consistent with PTSD to Dr.

                   Boardman while at the FDC.251

       273. The Court finds, however, that Dr. Boardman’s interactions with Plaintiff were too

                   negligible to be relied upon and that it is highly questionable that Plaintiff never

                   alerted Dr. Boardman that he was in distress.

       274. As chief psychologist at the FDC, Dr. Boardman’s main “area of clinical responsibility

                   was the Special Housing Unit.”252




249
      Id. at 97.
250
      Blair Test., Trial Tr. July 22, 2019, at 163–64.
251
      Ziv Test., Trial Tr. July 22, 2019, at 103.
252
      Boardman Test., Trial Tr. Aug. 8, 2019, at 24.

                                                           51
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 52 of 76




       275. According to Dr. Boardman, FDC policy required that she make regular rounds of the

                   SHU and “engage every inmate” to find out whether “they had an interest” in having a

                   private meeting with her.253

       276. Dr. Boardman’s rounds consisted of approaching each cell and asking the inmate

                   through the “grill” in the door whether they would like to speak with her. 254 During

                   these rounds, Dr. Boardman was frequently accompanied by ten to twelve other FDC

                   staff who could all hear any conversation she might have with an inmate. 255

       277. Defense counsel questioned Dr. Boardman about Plaintiff’s deposition testimony

                   asserting that Dr. Boardman’s rounds were “like a joke” because she would ask

                   inmates only a single question: “Are you okay?” 256 In her testimony, Dr. Boardman

                   appeared to agree that, unless an inmate specifically requested psychological follow-

                   up, she would merely ask, “Are you okay?” and move on. 257

       278. In fact, however, the governing regulations required BOP staff to “conduct a

                   psychiatric or psychological assessment, including a personal interview, when

                   administrative detention continues beyond 30 days.” 258




253
      Id. at 25.
254
      Id. at 25–26.
255
      Id. at 35–36.
256
      Id. at 27–30.
257
      Id. at 30–31.
258
   28 C.F.R. § 541.22(c) (2006) (emphasis added); see also Dixon v. Zenk, No. 05-3127, 2008 WL 2437841, at *6
(E.D.N.Y. June 16, 2008) (referring to the government’s interpretation of the “personal interview” requirement as
being satisfied by assessments conducted through the cell door as a “strained reading of the regulation,” but
concluding that the personal interview requirement of the regulation, unlike the periodic review of administrative
segregation status, was not part of the protected due process liberty interest).

                                                        52
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 53 of 76




       279. Dr. Boardman testified that she believed the “personal interview” requirement was

               fully satisfied by her weekly rounds consisting of a single question. 259

       280. The Court does not find credible Dr. Boardman’s hairsplitting distinction between a

               “clinical interview,” which could not be satisfied by asking a single question through a

               cell door, and a “personal interview,” which supposedly could be satisfied in that

               cursory manner.260

       281. Dr. Boardman’s rounds, as she described them, were wholly inadequate to identify

               inmates in distress, and to the extent that Dr. Ziv relied on the absence of self-reported

               distress in these single-question “interviews,” Dr. Ziv’s conclusions are themselves

               questionable at best.

       282. Dr. Boardman also testified that she did not recall any occasion during Plaintiff’s time

               in the SHU when he needed or requested psychological services. 261 That directly

               contradicts both Plaintiff’s own recollection—that he stated he was not okay on “more

               than ten” occasions262—and the evaluations of FDC psychiatrists and independent

               psychiatrists who evaluated Plaintiff during his time in the SHU. 263

       283. Moreover, even if Plaintiff never responded to Dr. Boardman’s inquiry of “Are you

               okay?” with a request for further psychological services, that is not an indication that

               Plaintiff was not in distress—instead, it is entirely credible that he may have felt

               requesting mental health treatment under these circumstances was futile. 264


259
      Boardman Test., Trial Tr. Aug. 8, 2019, at 39–42.
260
      See id. at 39–40.
261
      Id. at 27–30.
262
      Id. at 28–29.
263
      Weiss Test., Trial Tr. July 16, 2019, at 15–17.
264
      Weiss Test., Trial Tr. Aug. 8, 2019, at 193–94.

                                                          53
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 54 of 76




       284. Further, Dr. Boardman initially testified that she was not present at the Taylor assault,

               but a contemporaneous memorandum she wrote showed that she responded to the

               assault while it was in progress and witnessed the pepper spray and stun munition

               being deployed.265

       285. These contradictions regarding whether Dr. Boardman was present at the Taylor

               assault and whether Plaintiff ever indicated that he needed mental health services cast

               further doubt on the reliability of Dr. Boardman’s reports and testimony and, to the

               extent that Dr. Ziv relied on Dr. Boardman’s reports and impressions, on the reliability

               of Dr. Ziv’s opinions.

       286. Moreover, in relying on Dr. Boardman’s conclusions, Dr. Ziv appeared to embellish

               Dr. Boardman’s own accounts of her “interviews” of Plaintiff. For example, when

               asked whether Dr. Boardman’s cursory and infrequent interviews were an adequate

               basis to evaluate Plaintiff’s condition, Dr. Ziv speculated that Dr. Boardman “could

               have” also interacted with Plaintiff beyond the limited interactions in the SHU that Dr.

               Boardman had recorded, even though Dr. Boardman specifically testified that she did

               not recall ever interacting with Plaintiff beyond her single-question “interviews” and

               “exchang[ing] pleasantries.”266 To the extent that Dr. Ziv rested her conclusions on

               speculation about how much Plaintiff and Dr. Boardman could theoretically have

               interacted, that casts further doubt on the reliability of Dr. Ziv’s opinions.

       287. The Taylor assault was a substantial factor in causing Plaintiff’s PTSD. The

               Northington assault was also a substantial factor in causing Plaintiff’s PTSD.



265
      Boardman Test., Trial Tr. Aug. 8, 2019, at 31–34.
266
      Ziv Test., Trial Tr. July 22, 2019, at 136; Boardman Test., Trial Tr. Aug. 8, 2019, at 43.

                                                             54
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 55 of 76




       288. Plaintiff has required psychological and counseling services in the past to treat and

               manage his PTSD caused by the Taylor assault.

       289. In the future, Plaintiff will require further psychological and counseling services to

               treat and manage his PTSD caused by the Taylor assault.267

                 vii.     Plaintiff’s Professional and Personal Life After Prison

       290. During the period from 2009-2013, Plaintiff maintained a good relationship with his

               parents.268

       291. During this time period, Plaintiff rebuilt his relationships with his children. 269

       292. During this time period, Plaintiff met and married his wife, Michelle. 270

       293. During this time period, Plaintiff was briefly employed at Health Management

               Concepts, a company owned by a family friend. 271

       294. Plaintiff’s efforts to resume a normal life and repair his family connections are not

               evidence that he was not in pain or suffering from mental illness.

       295. Plaintiff’s periodic lapses in treatment are not evidence that he is malingering. 272 The

               Court finds that these lapses were often due to factors beyond Plaintiff’s control,

               including financial limitations and concerns about the perceived or actual skill of his

               physicians.273 Moreover, any inability on Plaintiff’s part to manage the logistics of

               maintaining continuous care for multiple complex medical conditions strikes the Court


267
      Masterson Test., Trial Tr. July 16, 2019, at 150.
268
  Bistrian Test., Trial Tr. July 10, 2019, at 51; Ziv Test., Trial Tr. July 22, 2019, at 102; Bistrian Test., Trial Tr.
Aug. 12, 2019, at 48.
269
      Weiss Test., Trial Tr. Aug. 8, 2019, at 135.
270
      Bistrian Test., Trial Tr. Aug. 7, 2019, at 91; Weiss Test., Trial Tr. Aug. 8, 2019, at 135.
271
      Bistrian Test., Trial Tr. Aug. 12, 2019, at 66, 70, 130–31.
272
      Weiss Test., Trial Tr. Aug. 8, 2019, at 163–164, 190–193.
273
      Id. at 195–96.

                                                              55
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 56 of 76




               as entirely consistent with depression, PTSD, and limited functioning due to chronic

               pain.

       296. Plaintiff’s attempts to obtain a book deal are not evidence that he does not have

               PTSD.274

                viii.    Reasonable Value of Past and Future Costs of Care

       297. Plaintiff has incurred $251,340.81 in reasonable and necessary past costs of care caused

              by the Taylor assault.

       298. Plaintiff will incur $1,000,000.00 in reasonable and necessary future costs of care

              caused by the Taylor assault.

       299. Plaintiff has endured past pain and suffering and will suffer from pain and loss of life’s

              pleasures in the future.

 II.       CONCLUSIONS OF LAW

                A. The Federal Tort Claims Act

           The Federal Tort Claims Act (“FTCA”) waives the sovereign immunity of the United

States where negligent or wrongful acts or omissions of government employees, acting within

the scope of their employment, cause injury to others. 275 The FTCA “provides a mechanism for

bringing a state law tort action against the federal government in federal court.” 276 “[T]he extent

of the United States’ liability under the FTCA is generally determined by reference to state




274
      Id. at 130–32, 196–97.
275
    28 U.S.C. § 1346(b)(1). This Court has jurisdiction over Plaintiff’s FTCA claims based on a federal question
under 28 U.S.C. § 1331 and pursuant to 28 U.S.C. § 1346(b) because the claims arise from personal injuries
allegedly caused by the negligence of federal employees while acting within the scope of their employment.
Imbrenda v. United States, No. 07-3663, 2008 WL 879857, at *5 (E.D. Pa. Mar. 8, 2008). Venue is proper pursuant
to 28 U.S.C. § 1402(b). Seidman v. United States, No. 95-6995, 1996 WL 421905, at *2 (E.D. Pa. July 24, 1996).
276
      In re Orthopedic Bone Screw Prod. Liab. Litig., 264 F.3d 344, 362 (3d Cir. 2001).

                                                           56
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 57 of 76




law.”277 As a result, the Pennsylvania law of torts controls this action, and the liability of the

United States is to be determined under Pennsylvania law as though the government were a

private party.278

           “To prevail under Pennsylvania negligence law, a plaintiff must show a duty, breach of

duty, actual loss or harm, and a causal connection between the breach and the harm.” 279 The

government’s duty of care in cases involving federal prisoners is one of ordinary diligence. 280

More specifically, the correctional institution’s duty to a federal inmate is “to exercise reasonable

care and diligence to protect the prisoner from danger, known to or which might reasonably be

apprehended by [the government].” 281

                B. The Government was Negligent and the Discretionary Function Exception
                   Does Not Shield It from Liability

                   i.    The Discretionary Function Exception

           The FTCA waives sovereign immunity for claims related to injuries “caused by the

negligent or wrongful act or omission of any employee of the government while acting within

the scope of his office or employment.”282 This waiver, however, does not apply to claims based

upon the performance of, or failure to perform, a discretionary function. 283 The government has




277
      Id. (quoting Molzof v. United States, 502 U.S. 301, 305 (1992)).
278
  See 28 U.S.C. § 1346(b)(1); Alston v. United States, No. 02-1259, 2004 WL 764784, at *4 (E.D. Pa. Mar. 31,
2004).
279
   Alston, 2004 WL 674684, at *4 (citing Redland Soccer Club, Inc. v. Dep’t of the Army, 55 F.3d 827, 851 n.15 (3d
Cir. 1995)).
280
   Harris v. Federal Bureau of Prisons, 779 F. App’x 72, 74 (3d Cir. 2019); Millbrook v. United States, 8 F. Supp.
3d 601, 616 (M.D. Pa. 2014).
281
  Turner v. Miller, 679 F. Supp. 441, 443 (M.D. Pa. 1987) (quoting Hossic v. United States, 682 F. Supp. 23, 25
(M.D. Pa. 1987)) (emphasis omitted).
282
      28 U.S.C. § 1346(b)(1).
283
      28 U.S.C. § 2680(a).

                                                           57
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 58 of 76




the burden of proving the applicability of the discretionary function exception. 284 In determining

whether the discretionary function exception applies, the Third Circuit has instructed courts to

use the two-step Mitchell analysis.285

            At step one, a court must determine whether the act giving rise to the alleged injury

involved “an element of judgment or choice.” 286 If a “federal statute, regulation, or policy

specifically prescribes a course of action for an employee to follow,” and the employee did not

follow it, the discretionary function exception does not apply because the employee had no

choice but to follow the directive.287 If this is the case, the government is not immune from

liability, and the inquiry is complete.

            Where a specific course of action is not prescribed, the court at step two considers

whether the action at issue “is of the kind that the discretionary function exception was designed

to shield,”288 which, in general, are actions and decisions based on public policy

considerations.289 The “focus of the inquiry is not on the agent’s subjective intent in exercising

the discretion conferred by statute or regulation, but on the nature of the actions taken and on

whether they are susceptible to policy analysis.”290 In other words, the discretionary function

exception does not apply every time there is a choice between courses of action, but it

immunizes from second-guessing decisions grounded in social, economic, and political


284
  Cestonaro v. United States, 211 F.3d 749, 756 n.5 (3d Cir. 2000) (quoting Nat’l Union Fire Ins. v. United States,
115 F.3d 1415, 1417 (9th Cir. 1997)).
285
  Mitchell v. United States, 225 F.3d 361, 363-364 (3d Cir. 2000) (citing United States v. Gaubert, 499 U.S. 315,
322–323 (1991)).
286
      Id. at 363.
287
      Gaubert, 499 U.S. at 322 (quoting Berkovitz v. United States, 486 U.S. 531, 536 (1988)).
288
      Id. at 322–323 (quoting Berkovitz, 346 U.S. at 534).
289
   Gray v. United States, 486 F. App’x 975, 977 (3d Cir. 2012) (citing S.R.P v. United States, 676 F.3d 329, 333 (3d
Cir. 2012)).
290
      Gaubert, 499 U.S. at 325.

                                                             58
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 59 of 76




policy.291 Thus, at issue in step two is whether the purportedly negligent act was a product of a

choice motivated by considerations of public policy. The Third Circuit has held that this analysis

is “not a toothless standard that the government can satisfy merely by associating a decision with

a regulatory concern.”292 Rather, the government must establish that the challenged conduct is

“grounded in the policy of the regulatory regime,” and “based on the purposes that the . . .

regime seeks to accomplish.”293

            The Third Circuit has also noted that “if the discretionary function exception is given an

overly broad construction, it could easily swallow the FTCA’s general waiver of sovereign

immunity and frustrate the purpose of the statute.” 294 Therefore, “where the Government is

aware of a specific risk and responding to that risk would only require the Government to take

garden-variety remedial steps, the discretionary function exception does not apply.” 295

            The Third Circuit has consistently ruled, however, that the discretionary function

exception is especially expansive for prison officials and has rarely found that an officer’s action

was not grounded in public policy concerns or covered by what the exception was intended to

protect. Correctional officers have broad discretion in the management of prisons, and as such,

courts have given wide-ranging deference to prison officials’ decisions when a policy does not

prescribe a specific course of action because such “discretion is needed to preserve internal

discipline and maintain institutional security.”296 Prison officials must constantly assess risks and



291
      Gray, 486 F. App’x at 977.
292
      S.R.P., 676 F.3d at 336 (quoting Cestonaro, 211 F.3d at 755).
293
      Id. (quoting Gaubert, 499 U.S. at 325).
294
      Id. at 338.
295
      Id. at 340.
296
   Donaldson v. United States, 281 F. App’x 75, 77 (3d Cir. 2008) (citing Bell v. Wolfish, 441 U.S. 520, 547–548
(1979)).

                                                           59
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 60 of 76




prioritize them, tasks that “implicate social and public-policy considerations.” 297 Moreover,

assessing and resolving risks and protecting inmates must also always be balanced with inmates’

rights, a crucial public policy consideration. 298 Even unwise and foolish correctional decisions

may be matters of prison security which the discretionary function exception was meant to shield

and immunize.299

                  ii.    Failure to Collect the Razor

           The policy governing the distribution and collection of razors in the SHU is set forth in a

Post Order, an institution-specific document that institutes and implements BOP policy. The

razor policy provides that:

                Officers are required to account for all razors utilized during the day. Razors
                will be inventoried via bin card to insure accountability.

                Officers will place a razor sign on the cell door of any inmate being issued a
                razor. Inmates will have 10 minutes to shave and return the razor. Officers
                will inspect the razor upon return to ensure the blade is still intact. 300

           In Gray v. United States, the Third Circuit held that the failure to retrieve a razor from an

inmate at a prison was not a discretionary function.301 In support, the Court pointed to the BOP

“Program Statement 5217.01,” which provides that each institution with a “Special Management

Unit,” as the facility at issue had, “will develop an Institution Supplement that addresses local


297
      Alfrey v. United States, 276 F.3d 557, 565 (9th Cir. 2002) (cited in Donaldson, 281 F. App’x at 78).
298
   Graham v. United States, No. 97-1590, 2002 WL 188573 at *4 (E.D. Pa. Feb. 5, 2002) (citing Calderon v. United
States, 123 F.3d 947, 951 (7th Cir. 1997)).
299
   See id. (finding that the discretionary function exception applied to officers’ “foolish” decision to allow inmates
access to razor blades and violent films); see also Rivera v. United States, No. 12-1339, 2013 WL 5492483 at *9–10
(M.D. Pa. Oct. 2, 2013) (arguing that officers’ decision to not separate inmates in a rec pen and not to intervene
immediately in the ensuing assault was covered by the discretionary function exception); Green v. United States,
No. 94-5706, 1995 WL 574495 at *3–4 (E.D. Pa. Sept. 22, 1995) (finding that officers’ decision to house an inmate
accused of sexual assault together with another inmate was protected by the discretionary function exception); see
also Donaldson, 281 F. App’x at 76–77.
300
      P-305 at 7; see also P-310 at 120–121.
301
      486 F. App’x 975, 977–78 (3d Cir. 2012).

                                                            60
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 61 of 76




operations and procedures.”302 Such a Supplement was issued pursuant to this Program

Statement, and it provided that “razors will be controlled by staff and that specific rules outlining

procedures for showers are addressed in the SMU Handbook.” 303 This Handbook, in turn, stated

that an inmate will be issued a razor while showering if he wishes to shave, and “[a]ll razors will

be accounted for and disposed of at the end of the shower.” 304 The Third Circuit held that the

language used prescribed a specific course of action that did not leave any room for the officers

to utilize “any element of judgment or choice” when retrieving razors. 305

            The language of the razor policy here is even more specific than the language in Gray.

The FDC’s razor policy expands on the requirement that officers account for all razors by

specifically prescribing the manner in which that accounting is to take place. Officers must

indicate who has received a razor by placing a magnet on the cell door; they must inspect the

razor upon collecting it to ensure it is intact; and, crucially, this must all take place within a ten-

minute time frame that limits inmates’ opportunity to tamper with or conceal razors. The

mandatory language and specific instructions leave no room for discretion. It cannot be disputed

that the razor policy is mandatory.

            The government offers two arguments, as far as the Court can tell, in support of its

contention that the ten-minute instruction was not a mandatory policy. First, it has appeared to

argue that the language of the ten-minute rule is directed to inmates, not to correctional

officers.306 Second, it argues that the language of the rule sets a minimum allotment of time in



302
      Id. at 977.
303
      Id.
304
      Id. at 977–978.
305
      Id. at 978.
306
      See United States’ Mem. Opp. Mot. for Adverse Inference [Doc. No. 424] at 30.

                                                         61
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 62 of 76




which inmates may shave, not a maximum that would require correctional officers to cut inmates

off at precisely ten minutes.307 Neither of these is a plausible construction of the plain text of the

rule.

           Regarding the first argument, the Third Circuit in Gray specifically rejected the argument

that the Handbook only acted as a guide to the inmates at the institution. 308 That holding applies

with even more force here, as the ten-minute rule appears in a post order—a document that sets

out rules for correctional officers as they carry out their job duties—not in an inmate guide.

Moreover, a defining feature of life as an inmate is a lack of control over one’s environment and

daily schedule; by definition, SHU inmates can only return a razor when a correctional officer

comes around to their cell door and offers to collect it.

           As to the second argument, the government’s reading disregards the latter part of the

sentence, which reads in full: “Inmates will have ten minutes to shave and return the razor.” If

the post order simply said, “Inmates will have ten minutes to shave,” one might argue that the

rule is ambiguous, setting either a floor or a ceiling—either the inmates will be guaranteed no

less than ten minutes to shave, or the inmates will be required to complete their shaving within

ten minutes. Instead, however, the rule’s ten-minute time limit plainly covers both shaving and

returning the razor—otherwise, the phrase “and return the razor” is left dangling, with no

grammatical place in the sentence structure. In sum, the razor policy imposed a mandatory

requirement that officers account for all razors issued by, among other things, collecting razors

no more than ten minutes after distributing them.




307
      United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] at ¶¶ 9–11.
308
      486 F. App’x at 978.

                                                         62
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 63 of 76




            The officers’ failure to adhere to the policy amounts to negligence. Through sheer

carelessness, FDC officers breached their duty to collect the razor promptly at the end of the ten-

minute limit on August 22, 2006, dramatically increasing Aaron Taylor’s opportunity to conceal

a razor.309 Nor did they comply with the mandatory requirement to “account for all razors used

during the day.” When Taylor refused to return the razor, the record shows, the officers assumed

he had flushed it and accordingly conducted a cursory “shakedown” that failed to find the razor

that, according to Taylor himself, could readily have been discovered. The government is liable

for that negligence, which proximately caused the assault on Plaintiff. 310

                    iii.   Failure to Search Taylor Outside His Cell

            The policy governing searches of inmates is set forth in several BOP policy documents.

FDC SHU policies mandated that “all inmates will be pat searched upon exiting their cell for any

reason, no exceptions,”311 and that “upon departing to and returning from outside recreation,

inmates will be screened with a hand-held metal detector.” 312 Moreover, BOP policies required

officers to perform pat- and wand-searches in specific ways. BOP policy provided that “when

using the hand-held metal detector, staff must closely check body cavity areas, i.e., mouth, nose,

ear, rectum, and vagina.”313 An FDC Philadelphia Post Order in effect at the time of the attack

also instructed:



309
      P-303 at 38.
310
   Moreover, even if the Court were to credit Taylor’s account—that he obtained the razor he used to attack Plaintiff
when a correctional officer mistakenly gave him two razors and collected only one—the Court would still conclude
that this was a violation of the mandatory policy that all razors be accounted for and a failure to exercise reasonable
care, and would hold the United States liable.
311
   P-305 at 2; see also Griffiths Test., Trial Tr. Aug. 20, 2019, at 32-33 (stating that wand- and pat-searching
inmates as they came out of their cells were not discretionary practices, but the decision to perform a strip search
was discretionary and based on reasonable cause).
312
      P-28 at 14.
313
      Id. at 11.

                                                          63
         Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 64 of 76




             Pat searches should be conducted by staff from behind the inmate in order to
             give staff an advantage in terms of protecting themselves. Before starting this
             type of search, the inmate should remove the contents of his pockets and
             remove his cap. The cap and personal effects removed from his pockets
             should be inspected, then the complete search should be conducted as
             follows:

                A. Have the inmate face away from you with arms extended and his feet
                   apart at least twelve inches.

                B. Use both hands and start at the back of the head, follow a direct course
                   across the back of the arms to the hands, then across the front of the
                   arms to the shoulders.

                C. Return your hands to the original starting position and cover the
                   shoulders, back and sides to the belt line. Search the belt line, metal tip,
                   pockets, and chest area.

                D. From the back at the waistline, proceed down the back and sides of the
                   legs to the shoe tops.

             Check the shoe tops, trouser cuffs, socks and inside of the legs well up to the
             groin.314

         Taken together, these policies implement a mandatory requirement that FDC officers pat-

search all SHU inmates each time they are removed from their cells according to the particular

procedure laid out by BOP, and that they wand-search all inmates going to and returning from

recreation according to the particular procedure laid out by BOP. These policies are similar to

search policies at other facilities that have been found to be mandatory. For example, a USP

Lewisburg Special Post Order provided that “[a]ll inmates who are removed from the cell . . . are

pat searched and have a hand-held metal detector ran [sic] over their bodies.” 315 A district court

considering that policy determined that the discretionary function exception did not apply and



314
   P-306 at 22; see also Griffiths Test., Trial Tr. Aug. 20, 2019, at 12–16 (explaining that the program statement
was consistent with officers’ practices and that officers would still check the belt line area of an inmate wearing a
jumpsuit).
315
   Schingler v. United States, No. 13-1388, 2014 WL 980757, at *5 (M.D. Pa. Mar. 13, 2014) (alterations in
original); see also Rivera, 2013 WL 5492483 at *6.

                                                          64
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 65 of 76




the government was not immune from liability for failure to adhere to those requirements. 316

Once again, the language here is even stronger and more specific than in that case. Just as the

USP Lewisburg Special Post Order removed any element of judgment or choice, so do the SHU

and BOP policies in question. The discretionary function exception therefore does not apply, and

the government is not immune from liability stemming from the failure to search Taylor.

           Based on the evidence in the record, and bolstered by the loss of other critical evidence

that could have shown whether Taylor was properly searched, 317 the Court has determined that

Taylor was not properly pat- and wand-searched in accordance with applicable mandatory BOP

policy before being taken to the rec pen where he attacked Plaintiff. In other words, FDC officers

breached their duty to make thorough searches of all inmates on their way to recreation as

mandated by BOP and FDC policy.318 This negligence proximately caused the assault on

Plaintiff and is not protected by the discretionary function exception.

                 iv.     Failure to Maintain an Accurate Razor Log

           The correctional officers’ negligence in failing to accurately maintain a log of the razors

they were distributing to each inmate in the SHU is protected by the discretionary function

exception. There was no mandatory policy that required officers to keep an accurate log account

of when razors were given out to inmates and collected.

           Moreover, this negligent action is the type of behavior that the discretionary function

exception was intended to shield.319 The Court believes that the likely purpose of the ten-minute


316
      Schingler, 2014 WL 980757, at *5.
317
   Mem. Opinion [Doc. No. 459] at 25. Griffiths Test., Trial Tr. Aug. 20, 2019, at 28–29; Knox Test., Trial Tr. Aug.
12, 2019, at 167–68; Taylor Test., Trial Tr. Aug. 12, 2019, at 24–25.
318
   See also Rich v. United States, 811 F.3d 140, 146–47 (4th Cir. 2015) (holding that officers’ failure to properly
pat- and wand-search inmate who attacked fellow inmate in rec cage with makeshift knife would not be covered by
the discretionary function exception and would, if proven, amount to negligence).
319
      Gray, 486 F. App’x at 977 (quoting S.R.P, 676 F.3d at 333).

                                                          65
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 66 of 76




razor policy and log entry was to limit the opportunity for inmates to conceal and keep razor

blades.320 As such, the keeping of the log was rooted in institutional security and inmate safety

concerns. Courts give broad deference to discretionary decisions, even admittedly “foolish” ones,

that implicate prison security as these decisions are without a doubt grounded in policy

considerations and must be immunized from second guessing. 321 Therefore, the discretionary

function exception applies to the failure to accurately maintain a razor log, and the government is

not liable on this issue.

                   v.    Failure to Restrict Taylor’s Access to Razors

            Although it may have been “sound correctional management” to impose some sort of

razor restriction status on Taylor, Plaintiff was unable to point to a mandatory policy that

required officers to restrict razor access for inmates with a profile like Taylor’s. 322 As there was

apparently no prescribed course of action for officers to follow when determining if violent

inmates with a history of razor attacks should be placed on razor restriction, the decision to give

razors to Taylor passes the first prong of the Mitchell test.323

            Moreover, the decision to place an inmate on razor restriction status—or not—is the kind

of policy consideration courts have consistently held to be squarely within the discretionary

function exception.324 Restricting an inmate’s access to razors implicates complex policy

considerations of prison safety and inmates’ rights. 325 Even if in the Court’s judgment it would



320
      See supra ¶ 14.
321
      Donaldson, 281 F. App’x at 77, 78 (citing Bell, 441 U.S. at 547-548); see also Graham, 2002 WL 188573 at *4.
322
      See Gravette Test., Trial Tr. July 26, 2019, at 24–26.
323
      Mitchell, 225 F.3d at 363 (citing Gaubert, 499 U.S. at 322-323).
324
      Donaldson, 281 F. App’x at 77, 78; see also Graham, 2002 WL 188573 at *4.
325
   Knox Test., Trial Tr. Aug. 12, 2019, at 187 (stating that placing Taylor on razor restriction was not necessary
because “inmates have rights . . . as well”).

                                                               66
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 67 of 76




have been wise to restrict Taylor’s access to razors given his recent history of razor assaults and

other razor-related misconduct, the discretionary function exception immunizes that decision

from liability.326

                  vi.     Decision to Place Taylor in Rec Pen with Plaintiff and to Restrain Taylor Last

            Like the decision to continue allowing Taylor access to razors, these decisions are

covered by the discretionary function exception. There is no mandatory policy in this record

prescribing a specific course of action concerning who could be placed in the rec pen together. 327

Nor was there, apparently, any customary practice or policy of cuffing inmates by order of

assessed propensity for violence. 328 Moreover, decisions about which inmates to allow in the rec

pen together and in what order to handcuff them are core discretionary decisions, requiring a

weighing of institutional security and inmate safety concerns against inmates’ rights to out-of-

cell recreation and the potential benefits of social contact for isolated SHU inmates. 329 The

discretionary function exception immunizes these kinds of judgments from liability and shields

them from second-guessing, regardless of how seemingly unwise the decision may have been. 330

Courts have consistently ruled that the discretionary function exception applies to officers’

decisions to place inmates in recreation together even if the two inmates were known to be in




326
   Graham, 2002 WL 188573 at *4 (finding that the discretionary function exception applied to officers’ decisions
to give inmates access to razors).
327
      Cf. Mitchell, 225 F.3d at 363 (citing Gaubert, 499 U.S. at 322-323).
328
      Griffiths Test., Trial Tr. Aug. 20, 2019, at 65.
329
   See Rich, 811 F.3d at 145–46 (noting that “other federal appellate courts have held that prisoner placement and
the handling of threats posed by inmates against one another are ‘part and parcel of the inherently policy-laden
endeavor of maintaining order and preserving security within our nation’s prisons,’” and concluding that the
discretionary function exception applies to the decision to place two inmates in a recreation cage together).
330
      Donaldson, 281 F. App’x at 77, 78; see also Graham, 2002 WL 188573 at *4.

                                                           67
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 68 of 76




rival gangs or had threatened each other. 331 Thus, this decision is covered by the discretionary

function exception.

                C. Causation and Damages

            Because the Court determines that the United States is not shielded from liability for the

negligent failure to adhere to the razor and search policies, the remaining question of law is

whether the Taylor assault was the legal cause of Plaintiff’s damages and, thus, whether the

United States may be liable for those damages that the Court has found Plaintiff suffered.

            It is a fundamental principle of tort law that “an admittedly negligent act does not

necessarily entail liability; rather even when it is established that the defendant breached some

duty of care owed the plaintiff, it is incumbent on a plaintiff to establish a causal connection

between defendant's conduct and the plaintiff's injury.” 332 In other words, “the defendant’s

conduct must be shown to have been the proximate cause of plaintiff's injury.” 333 Proximate

cause “may be established by evidence that the defendant's negligent act or failure to act was a

substantial factor in bringing about the plaintiff's harm.” 334 “It is the plaintiff’s burden to prove

that the harm suffered was due to the conduct of the defendant. As in many other areas of the

law, that burden must be sustained by a preponderance of the evidence.” 335

            Because of the unusual context of this tort action—that Plaintiff suffered not one but two

assaults while detained at the FDC—the parties dispute the applicable legal framework for the



331
   See Rivera, 2013 WL 5492483 at *9 (finding that the discretionary function exception applied to the decision to
place two well-known rival gang members together in recreation); see also Alfrey, 276 F.3d at 565 (ruling that the
discretionary function exception applied to the decision not to relocate an inmate who had received death threats
from his cellmate).
332
      Hamil v. Bashline, 392 A.2d 1280, 1284 (Pa. 1978).
333
      Id.
334
      Id.
335
      Id.

                                                           68
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 69 of 76




causation analysis. Plaintiff seeks to apply the familiar concept that a defendant takes a plaintiff

as he or she finds him, and accordingly may be liable for unusually dramatic injuries that a

plaintiff in ordinary good health would not have suffered (the “eggshell plaintiff” doctrine), 336 as

well as for “any additional bodily harm resulting from normal efforts of third persons in

rendering aid which the other’s injury reasonably requires, irrespective of whether such acts are

done in a proper or negligent manner.” 337 Under Plaintiff’s analysis, the government is liable for

the full impact of the Taylor assault even if Plaintiff was unusually sensitive and susceptible to

injury after the Northington assault, or if the Taylor assault aggravated preexisting injuries

initially caused by the Northington assault.

           The government does not dispute that if it is proven that the Taylor assault was a

substantial factor in aggravating Plaintiff’s injuries, it would be liable for the extent of the

aggravation.338 But the government argues that this is not the “correct legal construct” in this

case; instead, it argues, Plaintiff is trying to recover damages that were actually caused in the

Northington assault, that is, damages caused by an earlier tortfeasor. 339 Although two tortfeasors

may be liable for joint damages, and a second tortfeasor may be liable for aggravation of

damages caused by an earlier tortfeasor, a second tortfeasor may not be liable for damages

caused by an earlier tortfeasor.340

           The Court has found, as a factual matter, that the Taylor assault not only caused the acute

damages Plaintiff suffered from his razor wounds in the weeks and months after the incident, but


336
   Restatement (Second) of Torts § 461, cmt. a; Fritz v. Consol. Rail Corp., No. 90-7530, 1992 WL 96285, at *4
(E.D. Pa. Apr. 23, 1992), aff’d, 983 F.2d 1050 (3d Cir. 1992).
337
      Restatement (Second) of Torts § 457; see also Shaffer v. Commonwealth, 842 A.2d 989, 993 (Pa. 2004).
338
      United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶¶ 447, 449, 455.
339
      Id. ¶¶ 451–63.
340
      Restatement (Second) of Torts § 879, cmt. b.

                                                         69
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 70 of 76




was also a substantial factor in the deteriorating back pain that resulted in a cascade of

complications, as well as a substantial factor in Plaintiff’s PTSD. Plaintiff has proven by a

preponderance of the evidence that the Taylor assault, in which he was repeatedly slashed with a

razor weapon for several minutes before a stun munition blew up underneath his body, was a

proximate cause of the back pain and PTSD because that assault produced symptoms beyond

what Plaintiff would have experienced had he only been assaulted by Northington and his

associates.

            Because all parties, and the Court, agree that at least some injuries were sustained in the

Northington assault, however, a further question comes into play—the question whether the

government is liable for the entire extent of Plaintiff’s damages or whether Plaintiff’s damages

should instead be apportioned between the two assaults, leaving the government liable only for

harms specifically attributable to the Taylor assault.

            The Third Circuit has recognized that under Pennsylvania law, “[c]ertain types of harm

‘are normally incapable of any logical, reasonable, or practical division.’” 341 Indivisible harms

include “death, a broken limb and any single wound.”342 “By far the greater number of personal

injuries . . . are . . . normally single and indivisible.” 343 Before the question of what portion of

damages the government may be liable for can be answered, it must first be determined whether

the harm can be divided into portions at all. “[T]he burden of proving apportionment rests on the

party seeking it.”344




341
   Borman v. Raymark Indus., Inc., 960 F.2d 327, 331 (3d Cir. 1992) (quoting Restatement (Second) of Torts
§ 433A, cmt. i).
342
      Id.
343
      Id. (quoting Restatement (Second) of Torts § 433A, cmt. i).
344
      Id. at 332 (quoting Martin v. Owens-Corning Fiberglas Corp., 528 A.2d 947, 949 (Pa. 1987)).

                                                           70
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 71 of 76




            In Borman v. Raymark Industries, the Third Circuit considered the case of a smoker and

insulation installer who was diagnosed with asbestosis and lung cancer. 345 Expert testimony

established that both the plaintiff’s smoking and his exposure to asbestos dust were substantial

factors in the development of his disabling health conditions. 346 The expert was unable, however,

to opine as to the proportional responsibility each of the two causes bore in causing the plaintiff’s

asbestosis and lung cancer—although the plaintiff’s expert agreed that each was more than 0%

and less than 100% responsible, he could not apportion the contribution of each factor any more

specifically than that.347

            The Third Circuit held that under Pennsylvania law, apportionment could not be made in

such a case, where even the “medical experts, relying on the same evidence [as the factfinder],

could not draw” a conclusion on apportionment. 348 The proper analysis, the court explained,

began with determining whether “(a) there are distinct harms, or (b) there is a reasonable basis

for determining the contribution of each cause to a single harm.” 349 As in Borman, the concept of

“distinct harms” can be dispensed with in Plaintiff’s case. While there are a number of separate

injuries and conditions alleged in this case—PTSD and back pain are separate harms, for

example—the concept of distinct harms comes into play where each harm is separately

attributable to a distinct cause. Here, by contrast, both Plaintiff’s PTSD and his back pain were

caused in part by the Northington assault and in part by the Taylor assault. The relevant question,




345
      960 F.2d at 328.
346
      Id. at 330–31.
347
      Id.
348
      Id. at 333, 334.
349
      Id. at 332 (quoting Restatement (Second) of Torts § 433A).

                                                          71
            Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 72 of 76




then, as in Borman, is whether “the particular contribution of multiple causes can be determined

on a factual basis.”350 Here, it cannot.

            Just as in Borman, Plaintiff’s experts opined that while both the Northington assault and

the Taylor assault were substantial factors in causing Plaintiff’s harms, they were unable to

divide or apportion the harms between the two causes. On the issue of Plaintiff’s back pain and

its many complications, Dr. Salkind opined that Plaintiff had pre-existing lumbar degenerative

disc disease, which was asymptomatic before the two assaults in May and October of 2006. 351

Dr. Salkind concluded that “these attacks made his degenerative arthritis clinically

symptomatic.”352 In other words, the combined trauma of the Northington and Taylor assaults

caused Plaintiff’s back pain. Similarly, Dr. Schwartz opined that Plaintiff’s back pain was caused

by the trauma Plaintiff sustained in “both attacks.”353 Regarding the Taylor assault in particular,

Dr. Schwartz concluded in his expert report that Plaintiff “suffered significant injuries in the

razor attack an[d] concussion grenade blast of October 12, 2006.” 354 Dr. Schwartz also testified

that at the time he examined Plaintiff, he could not “tell the difference how much injury occurred

with the first versus the second [assault].” 355 Even the government’s expert, whose opinions the


350
      Id. at 331.
351
      Salkind Test., Trial Tr. July 11, 2019, at 16–18.
352
      Id. at 17.
353
      Schwartz Test., Trial Tr. July 15, 2019, at 95–99.
354
    Id. at 84. Dr. Schwartz’s expert report further concluded that Plaintiff’s “pain and abnormal neurological exam on
May 16, 2016 were as a direct consequence of the clinical cascade that ensued follow[ing] the second assault on Mr.
Bistrian.” Id. at 85. In his testimony, Dr. Schwartz clarified that in his opinion, Plaintiff’s “cascade” of worsening
back injuries was the combined result of the sequence of two attacks. Id. at 86, 93–99. The government criticizes Dr.
Schwartz’s testimony on the basis that he changed the opinion presented in his expert report—whereas the report
appeared to attribute Plaintiff’s back injuries only to the Taylor assault, and to the stun munition explosion in
particular, Dr. Schwartz clarified in his testimony that he believed both attacks contributed. See United States’
Proposed Findings of Fact [Doc. No. 484] ¶ 153. Even if the Court were to hold Dr. Schwartz to his report, however,
it would not help the government, as the report specifically attributed all of Plaintiff’s damages to the Taylor assault.
355
   Schwartz Test., Trial Tr. July 15, 2019, at 95. Dr. Schwartz did allow that perhaps if he had “been able to
examine [Plaintiff] between attack one and attack two,” he might have been able to “differentiate.” Id. This
testimony does not suggest that the harm in question—Plaintiff’s back pain—was capable of apportionment if only

                                                           72
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 73 of 76




Court in any event has not credited, opined that the cause of Plaintiff’s back condition was the

underlying degenerative disc disease itself, not either (or both) of the assaults. 356 As a result,

there is no evidence in the record based on which a factfinder could make an apportionment of

damages as to the constellation of symptoms and complications the Court has referred to simply

as “back pain.”357

           Likewise, Dr. Weiss, Plaintiff’s psychological expert, opined that he could not

distinguish with any certainty the portion of Plaintiff’s psychological condition that was

attributable to each assault.358 Here too, moreover, the government’s expert, whom the Court in

any event has not credited, offered no basis to apportion damages either—rather, she concluded

that Plaintiff did not have PTSD at all. Like Plaintiff’s back pain, therefore, Plaintiff’s PTSD is a

harm that cannot be apportioned.

           The other category of injury the Court found by a preponderance of the evidence to have

been caused by the Taylor assault does not require an apportionment analysis. The government

has not disputed that if it is found liable in the Taylor assault, damages should be awarded for the




it had been assessed in time. Instead, it merely suggests that Plaintiff likely suffered from the injuries inflicted in the
Northington assault in the interim between that first incident and the Taylor assault, and a physician who examined
Plaintiff during that period would be able to speak to the extent of damages attributable solely to the Northington
assault. By contrast, Dr. Schwartz was able to speak only to the extent of damages attributable collectively to the
combined effect of the Northington and Taylor assaults. Of course, the United States could not be liable for any
harms that can be attributed solely to the Northington assault, i.e., those that predated the Taylor assault. But
credible expert testimony established that the harms Plaintiff has suffered since the Taylor assault were, to a
reasonable degree of medical certainty, the combined result of both assaults.
356
    Rushton Test., Trial Tr. July 19, 2019, at 55–58, 62–63, 67; see Borman, 960 F.2d at 329 & n.3 (noting that the
trial judge found no reasonable basis for apportionment because while the plaintiff’s expert opined that no
apportionment of damages was possible between the two causes, the defendant’s expert opined that the damages
were entirely attributable to one cause and not at all to the other).
357
      Borman, 960 F.2d at 333.
358
   Weiss Test., Trial Tr. Aug. 8, 2019, at 172–73. Plaintiff disagreed with this in his testimony. Bistrian Test., Trial
Tr. Aug. 7, 2019, at 114. Following the approach in Borman, however, as well as the general principle that expert
testimony is required on all issues of medical causation, the Court follows the opinion of the experts it has credited
in determining whether apportionment of damages is possible.

                                                            73
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 74 of 76




acute recovery period in the weeks and months after the Taylor assault. Those harms were not

jointly caused by the Northington assault, so apportionment is not at issue.

           The government argues that it cannot be entirely responsible for any harm in which both

assaults were a substantial factor, because the principle that a tortfeasor may be liable for the

entire harm where a harm cannot be apportioned does not apply “when one person causes a harm

that is aggravated by another.”359 In that case, each tortfeasor is liable for the harm it caused, but

“the joint liability is limited to the aggravation,” so that “the second tortfeasor is not liable for the

original harm.”360

           Of course, the government is correct that it cannot be held liable for harms attributable

solely to causes other than the Taylor assault, including those attributable to the Northington

assault. The Court has found that the Taylor assault was not a substantial factor in causing

Plaintiff’s shoulder injury or his hearing loss. The government accordingly owes no damages on

those issues. But the harms to which both the Taylor and Northington assaults contributed—

Plaintiff’s back pain and its attendant complications, and Plaintiff’s PTSD—are not

apportionable. The burden of proving apportionment is on the party seeking it. 361 The

government has not shown that Plaintiff’s damages can be segregated into a Northington

category, a Taylor category, and an “aggravation” category, and indeed all the expert testimony

in the record indicates that no such apportionment can be made. Accordingly, the government

has not carried its burden to avoid liability for the full extent of Plaintiff’s back injury and PTSD.




359
   United States’ Proposed Findings of Fact and Conclusions of Law [Doc. No. 484] ¶ 454 (quoting Restatement
(Second) of Torts § 879, cmt. b).
360
      Id. ¶ 455 (quoting Restatement (Second) of Torts § 879, cmt. b).
361
      Borman, 960 F.2d at 332.

                                                           74
           Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 75 of 76




            The purpose of awarding damages under the FTCA is to compensate the plaintiff for his

losses.362 Plaintiff is entitled to receive damages in an amount that will fairly compensate him for

his injury and for the reasonable and necessary costs of past and future care. 363 As for

noneconomic damages, a trier of fact may award damages “based on the plaintiff’s pain and

suffering, embarrassment and humiliation, loss of ability to enjoy the pleasures of life, and

disfigurement.”364 A plaintiff is entitled to be fairly compensated for physical pain, mental

anguish, discomfort, inconvenience, and distress, past and future, caused by his or her injuries. 365

The United States is liable and shall pay to Plaintiff the sum of $251,340.81 for past costs of care

and $1,000,000.00 for future costs of care, as well as $500,000.00 for pain and suffering.

III.        CONCLUSION

            This case is about the brutal assault Aaron Taylor perpetrated, and the physical and

emotional damage it has caused Plaintiff over many years. But this case is also about the

extraordinary responsibility entrusted to correctional officers at the FDC, and about the tragic

and horrific consequences that can result when officers are negligent in their duties. From

August to October of 2006, Aaron Taylor was able to obtain a razor, fashion it into a weapon,


362
   Barnes v. United States, 685 F.2d 66, 69 (3d Cir. 1982). Attorneys’ fees under the Equal Access to Justice Act
are not available in tort cases. 28 U.S.C. § 2412(d). The appellate courts to have addressed the issue have held that
the FTCA does not provide statutory authority for an award of attorneys’ fees. See Anderson v. United States, 127
F.3d 1190, 1191–92 (9th Cir.1997) (“Congress has not waived the government's sovereign immunity for attorneys’
fees and expenses under the FTCA”); Joe v. United States, 772 F.2d 1535, 1537 (11th Cir.1985) (“The FTCA does
not contain the express waiver of sovereign immunity necessary to permit a court to award attorneys’ fees against
the United States directly under that act.”). Courts have awarded attorneys’ fees where the government engaged in
substantial discovery abuses in bad faith during the litigation of an FTCA action. See, e.g., Limone v. United States,
815 F. Supp. 2d 393 (D. Mass. 2011). In his proposed findings of fact and conclusions of law, Plaintiff once again
asserted bad faith by the government during the conduct of discovery. Plaintiff’s Proposed Findings of Fact and
Conclusions of Law [Doc. No. 478] ¶¶ 47–52, 81–89. The Court previously determined what sanctions were
appropriate to address the government’s actions in discovery, see Memorandum Opinion [Doc. No. 459], and no
award of attorneys’ fees is warranted.
363
      Nudelman v. Gilbride, 647 A.2d 233, 237 (Pa. 1994).
364
  Late v. United States, No. 13-0756, 2017 WL 1405282, at *6 (M.D. Pa. Apr. 20, 2017) (citing Catlin v.
Hamburg, 56 A.3d 914, 924–25 (Pa. Super. Ct. 2012)).
365
      See Pa. Civ. Jury Instruction 7.130.

                                                            75
       Case 2:08-cv-03010-CMR Document 488 Filed 08/21/20 Page 76 of 76




hold it in his cell, carry it with him to a rec pen, and use it to violently assault a fellow inmate.

Although there were numerous opportunities for the weapon to be discovered and retrieved, and

despite the mandatory policies that razors be retrieved and thorough searches conducted to

recover contraband and prevent its entry to the recreation areas, those opportunities were

squandered by FDC personnel acting hastily and carelessly.

        The Court is well aware of the many challenges in the job of a correctional officer. This

was not, however, as the United States has suggested, a case where officers faced a complicated

plot and ingenious techniques whereby an inmate obtained and concealed dangerous contraband

in a manner that no correctional officer could feasibly have discovered. On the contrary—the

record betrays little ingenuity or even planning on Taylor’s part. The overwhelming weight of

the evidence suggests this was a case of pure carelessness. An extraordinary series of negligent

blunders led directly to the assault on Plaintiff and to the injuries and medical complications that

followed. The United States is liable for those damages.

                                              VERDICT

        The Court hereby finds in favor of Plaintiff Peter Bistrian and against the United States in

the amounts of $251,340.81 for past costs of care, $1,000,000.00 for future costs of care, and

$500,000.00 for pain and suffering. Accordingly, the Court will enter judgment for Plaintiff in

the amount of $1,751,340.81. An appropriate Order follows.


                                                /s/ Cynthia M. Rufe
                                                _____________________
                                                CYNTHIA M. RUFE, J.




                                                   76
